Exhibit 10.1

AMENDED AND RESTATED

PROFESSIONAL BUSINESS MANAGEMENT AGREEMENT

 

This Amended and Restated Professional Business Management Agreement (this
“Professional Business Management Agreement”) is made and entered into effective
as of October 2, 2005, by and between Visionary Retail Management, Inc., a
Delaware corporation as successor by merger to Visionary MSO, Inc.
(“Professional Business Manager”), and Hour Eyes Doctors of Optometry, P.C., a
Virginia professional corporation formerly known as Dr. Samit’s Hour Eyes
Optometrist, P.C. (the “Practice”).

 

R E C I T A L S

 

A. The Practice is a professional corporation duly organized and validly
existing under the laws of the Commonwealth of Virginia (the “Commonwealth”)
which is engaged in the provision of Professional Eye Care Services (as defined
below) and Optical Services (as defined below) to the general public in the
Commonwealth through individual Professionals (as defined below) who are
licensed to practice optometry and/or ophthalmology in the Commonwealth and who
are employed or otherwise retained by the Practice.

 

B. Professional Business Manager is a business corporation duly organized and
validly existing under the laws of the Commonwealth.

 

C. The Practice desires to devote substantially all of its energies, expertise
and time to the delivery of Professional Eye Care Services to patients.

 

D. Professional Business Manager and the Practice have previously entered into
that certain Professional Business Management Agreement, dated September 30,
1997 (as previously amended or modified, the “Original Agreement”), by and
between Professional Business Manager and the Practice, whereby the Practice
engaged Professional Business Manager to provide facilities, equipment and such
management, administrative and business services as are necessary and
appropriate for the day-to-day administration of the non-optometric aspects of
the Practice’s professional eye care practice for the purpose of enhancing the
cost-efficiency and quality of services rendered by the Practice to its
patients.

 

E. WHEREAS, Professional Business Manager and the Practice desire to amend and
restate the Original Agreement in its entirety to include past amendments and
addenda and certain additional amendments as hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the mutual agreements, terms,
covenants and conditions contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree that this Professional Business Management Agreement amends and
restates the Original Agreement (including all prior amendments and addenda
thereto) as follows:



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

For the purposes of this Professional Business Management Agreement, the
following terms shall have the following meanings ascribed thereto, unless
otherwise clearly required by the context in which such term is used:

 

1.1 Account. The term “Account” shall mean the bank account described in
Sections 3.9 and 3.10 of the Retail Business Management Agreement (as defined
below).

 

1.2 Adjusted Gross Revenue. The term “Adjusted Gross Revenue” shall mean all
revenues for Optical Services, Professional Eye Care Services, or otherwise,
generated by or on behalf of the Practice and/or its Professionals, or other
personnel during the term of this Professional Business Management Agreement,
calculated on an accrual basis under GAAP, including all technical fees from
ancillary services, all proceeds from key person life and disability insurance
policies purchased by Retail Business Manager, in agreement with the Practice,
in accordance with Section 3.15, all amounts paid by third parties for
contractual liabilities, including, but not limited to, payments under
non-shareholder Professionals’ non-competition agreements and compensation
payments under any service agreement between the Practice and another entity,
and all consultant, teaching and expert witness fees minus any allowances for
bad debts, uncollectible accounts, Medicare, Medicaid and other payor
contractual adjustments, discounts, workers’ compensation adjustments,
reasonable professional courtesies, and other reductions in collectible revenue
that result from activities that do not result in collectible charges.

 

1.3 Budget. The term “Budget” shall mean an operating budget and capital
expenditure budget for each fiscal year as prepared in accordance with
Section 3.11(a).

 

1.4 Capitation Revenues. The term “Capitation Revenues” shall mean all
collections from managed care organizations or third-party payors where such
payment is made periodically on a per member basis for the partial or total
needs of a subscribing patient, less amounts that are payable to other providers
of health care items and services to capitation patients. Capitation Revenues
shall include any co-payments and incentive bonuses received as a result of a
capitation plan.

 

1.5 Clinical Duties. The term “Clinical Duties” shall mean those duties of
Non-Professional Personnel (as defined below) which entail directly or
indirectly assisting a Professional (as defined below) in the scheduling,
examination or care of patients in the course of providing Professional Eye Care
Services, regardless of whether the performance of such duties requires
licensure under applicable state law.

 

1.6 Commonwealth. The term “Commonwealth” shall have the meaning set forth in
the Recitals.

 

1.7 Confidential Information. The term “Confidential Information” shall mean any
information of Professional Business Manager or the Practice, as appropriate
(whether written or oral), including all business management or economic
studies, patient lists, proprietary forms,

 

2



--------------------------------------------------------------------------------

proprietary business or management methods, marketing data, fee schedules, or
trade secrets of the Professional Business Manager or of the Practice, as
applicable, whether or not such Confidential Information is disclosed or
otherwise made available to one Party by the other Party pursuant to this
Professional Business Management Agreement. Confidential Information shall also
include the terms and provisions of this Professional Business Management
Agreement and any transaction or document executed by the Parties concurrent
with the Original Agreement or pursuant to this Professional Business Management
Agreement. Confidential Information does not include any information that the
receiving party can establish (a) is or becomes generally available to and known
by the public or optometric community (other than as a result of an unpermitted
disclosure directly or indirectly by the receiving party or its affiliates,
advisors, or Representatives); (b) is or becomes available to the receiving
party on a nonconfidential basis from a source other than the furnishing party
or its affiliates, advisors or Representatives, provided that such source is not
and was not bound by a confidentiality agreement with or other obligation of
secrecy to the furnishing party of which the receiving party has knowledge; or
(c) has already been or is hereafter independently acquired or developed by the
receiving party without violating any confidentiality agreement with or other
obligation of secrecy to the furnishing party.

 

1.8 Dispensary. The term “Dispensary” shall have the meaning set forth in the
Retail Business Management Agreement.

 

1.9 Dispensary Expense. The term “Dispensary Expense” shall have the meaning set
forth in the Retail Business Management Agreement.

 

1.10 Executive Office Administrator. The term “Executive Office Administrator”
shall mean the employee of Professional Business Manager having executive
authority and responsibility for the general and active management of the
Professional Business Manager.

 

1.11 GAAP. The term “GAAP” shall mean generally accepted United States
accounting principles.

 

1.12 Inflation Adjustment. The term “Inflation Adjustment” shall for any year be
equal to the fraction the numerator of which is the revised Bureau of Labor
Statistics Consumer Price Index for all Items and Major Group Figures for All
Urban Consumers, U. S. City Average (1982-84=100) (the “Index”) for December of
the preceding year and the denominator of which is the Index for September,
1997. Appropriate modification to the Inflation Adjustment shall be made if the
Index shall cease to be updated as of the end of each calendar year.

 

1.13 Management Fee. The term “Management Fee” shall mean the Professional
Business Manager’s compensation established as described in Article V hereof.

 

1.14 Management Services. The term “Management Services” shall mean the
business, administrative, and management services to be provided for the
Practice and the Office, including, without limitation, the provision of
equipment, inventory and supplies, support services, personnel (excluding
Professionals) management, administration, financial record keeping, and
reporting, and other business office services, all as reasonably contemplated by
this

 

3



--------------------------------------------------------------------------------

Professional Business Management Agreement and which are necessary for the
conduct of the Practice’s business.

 

1.15 New Office. The term “New Office” shall mean any additional or other
Office, Dispensary or Practice location which commences operation at any time on
or after the date hereof.

 

1.16 Non-Professional Personnel. The term “Non-Professional Personnel” shall
mean those individuals employed primarily at the Practice who are not
Optometrists or Ophthalmologists.

 

1.17 Office. The term “Office” shall mean all facilities and locations used by
the Practice, all business operations related to the Practice’s optometric
and/or therapeutic optometric practice, and all related business operations of
the Practice which are to be administered by Professional Business Manager under
the Professional Business Management Agreement, but excluding all facilities and
locations, or portions thereof, used by the Practice and all business operations
of the Practice related to the Dispensary.

 

1.18 Office Expense. The term “Office Expense” shall mean all operating and
non-operating expenses incurred by the Professional Business Manager in the
provision of Management Services to the Office and shall include all operating
and non-operating expenses incurred by the Practice relating to the items set
forth in this Section. The Professional Business Manager shall be reimbursed by
the Practice for any Office Expense incurred by the Professional Business
Manager in the provision of services to the Practice, upon request by the
Professional Business Manager. Office Expense shall not include any Professional
Business Manager Expense, Practice Expense or Shareholder Expense or any state,
local or federal income or franchise tax. Without limitation, Office Expense
shall include the following expenses:

 

(a) the salaries, benefits, payroll taxes, and other direct costs of all
employees of Professional Business Manager primarily working at the Office and
the salaries, benefits, payroll taxes, and other direct costs of the
Non-Professional Personnel of the Practice primarily working at the Office, but
not the salaries, benefits, payroll taxes or other direct costs of the
Professionals;

 

(b) the direct cost of any employee or consultant that provides services at or
in connection with the Office for improved Office performance, such as
management, billing and collections, business office consultation, and
accounting and legal services, but only when such services are coordinated by
Professional Business Manager and/or included in the Budget;

 

(c) reasonable recruitment costs and out-of-pocket expenses of Professional
Business Manager or the Practice associated with the recruitment of additional
Professionals, other employees of the Practice and Professional Business
Manager’s employees primarily located at the Office;

 

(d) personal property and intangible property taxes assessed against
Professional Business Manager’s assets used in connection with the operation of
the Office;

 

4



--------------------------------------------------------------------------------

(e) comprehensive general and professional liability insurance covering the
Office, employees of the Practice in connection with the operation of the Office
and employees of Professional Business Manager in connection with the operation
of the Office;

 

(f) the expense of using, leasing, purchasing or otherwise procuring and
maintaining the Office and maintaining Office related equipment;

 

(g) the cost of capital (whether as actual interest on indebtedness incurred on
behalf of the Practice or reasonable imputed interest on capital advanced by
Professional Business Manager which shall be equal to the average cost of
borrowing by Professional Business Manager as reflected on its most recent
published financial statements, or in the absence of either of the foregoing,
eight percent (8%)) to finance or refinance obligations of the Practice incurred
in connection with the Office, or to finance new ventures of the Practice in
connection with the Office; in any such case only as such cost of capital is set
forth in the Budget or otherwise approved in advance by the Practice Advisory
Council;

 

(h) the reasonable travel expenses associated with attending meetings,
conferences, or seminars to benefit the Practice so long as such expenses are
related to individuals located at the Office and the Practice’s pro rata share
for individuals who are consultants of or employed by Professional Business
Manager who provide material services to the Office;

 

(i) the cost of Office supplies, inventory and utilities;

 

(j) billing and collection costs and expenses;

 

(k) the Practice’s pro-rata share of reasonable corporate overhead charges or
other reasonable expenses (including computer and data processing costs) which
are incurred by Professional Business Manager in connection with corporate
headquarters expenses which relate to the provision of benefits or services by
Professional Business Manager to the Office and are reflected in the Budget
including without limitation direct or indirect costs of the Executive Office
Administrator and other Professional Business Manager personnel;

 

(l) all other expenses which are set forth in the Budget and which directly or
indirectly benefit the Practice incurred by Professional Business Manager in
carrying out its obligations under this Professional Business Management
Agreement;

 

(m) reasonable costs and expenses (to the extent not covered by insurance) of
lawsuits or claims against the Professional Business Manager or its personnel,
or the Practice, its Professional(s), or other personnel related to their
performance of duties at the Office or their interest in assets used in
connection with the Office, provided that if any of the Professional Business
Manager or its personnel, or the Practice, its Professional(s), or other
personnel do not prevail in the lawsuit or claim or settle the matter with a
material payment by the party (the party at “fault”), such costs and expenses
shall be deemed a Professional Business Manager Expense in the event of
Professional Business Manager’s fault or the fault of its personnel and a
Practice Expense in the event of fault by the Practice, its Professional(s), or
other personnel whereupon the Practice and such Professional(s) or other
personnel shall be jointly responsible for the immediate reimbursement of the
sums advanced by Professional Business Manager; provided

 

5



--------------------------------------------------------------------------------

further that Professional Business Manager shall not advance such costs and
expenses from the Account if the Practice Advisory Council concludes that (i) it
is unlikely that the Account will be reimbursed if the party involved will not
prevail in the lawsuit or claim, or (ii) it is reasonable to believe that
obtaining a reimbursement of the advanced sums will be difficult to achieve; and
the Parties acknowledge that nothing in this Section shall create any liability
on the part of a Professional who would otherwise be shielded from personal
liability by the corporate or limited liability structure of the Practice; and

 

(n) key person life and disability insurance premiums related to policies which
the Parties agree to acquire on the life of the Practice’s Shareholders or
Professionals, whereupon any proceeds shall be paid to the Account as Adjusted
Gross Revenues, unless the Parties agree to a specific split of the proceeds.
Should only the Practice choose to obtain key person life insurance, the
Practice shall pay all premiums as a Practice Expense and shall receive all
proceeds. Further, if only the Professional Business Manager chooses to obtain
such insurance, Professional Business Manager shall pay all premiums as a
Professional Business Manager Expense and shall receive all proceeds. The
Practice shall cause its Shareholders and Professionals to submit to a medical
examination necessary to obtain such insurance.

 

In the event that any of the individuals described in Section 1.18(b) devote a
substantial amount of time to serving one or more optometric practices other
than the Practice, which is not prohibited hereunder, or the above described
Office is utilized to a substantial degree by one or more optometric practices
other than the Practice, the Office Expenses shall be allocated between the
Practice and such other optometric practices to reflect each practice’s pro-rata
share of any expenses or costs relating to such individuals or Office (including
the recruitment costs of such individuals and the comprehensive and general
liability insurance expenses with respect to such individuals). Expenses
contemplated in this paragraph which potentially and primarily relate to
Sections 1.18 (b), (c), (d), (e), (f), (g), (h), (k), and (l) shall be in the
Budget or approved by the Practice Advisory Council, and where reasonably
determinable, are intended to be reasonable and customary based upon similar
relationships generally existing between national practice management companies
and practices they manage. The Practice’s pro-rata portion of expenses related
to individuals who are consultants of or employed by Professional Business
Manager and who provide services benefiting more than one practice shall be
based upon the actual time expended by the individuals in performing such
services as compared to the time spent by such individuals with other practices
managed by the Professional Business Manager, or, if not reasonably calculable,
as determined by Professional Business Manager, based upon the estimated
proportionate revenue size of the Practice as compared to the aggregate revenue
size as estimated in all of the Budgets of all other practices managed by the
Professional Business Manager which are benefiting from such individual’s
services. Likewise, other benefits provided by the Professional Business Manager
to several Practices shall be split pro-rata based upon the use or benefit
derived by each Practice, but if not calculable, shall be based upon the
estimated proportionate revenue size as set forth in the preceding sentence.
Notwithstanding anything to the contrary herein, unless an expense is expressly
designated as a Professional Business Manager Expense, a Practice Expense or a
Shareholder Expense in this Professional Business Management Agreement or any
exhibit thereto, all expenses incurred by Professional Business Manager in
providing services pursuant to this Professional Business Management Agreement
shall be considered an Office Expense. Any and all expenses which are incurred
by Retail Business Manager, Professional Business Manager, or the Practice shall
be allocated to the

 

6



--------------------------------------------------------------------------------

appropriate expense category or categories in accordance with the terms and
conditions of the Retail Business Management Agreement and the Professional
Business Management Agreement.

 

1.19 Optical Services. The term “Optical Services” shall mean the filling of
optical prescriptions, dispensing of optical goods, the fitting of eyewear, all
activities related to any of the foregoing, and the direction, supervision, and
control of those who perform these tasks.

 

1.20 Optometrist. The term “Optometrist” shall mean each individually licensed
Optometrist, if any, who is employed or otherwise retained by or associated with
the Practice, each of whom shall meet at all times the qualifications described
in Section 4.3 and Section 4.4.

 

1.21 Ophthalmologist. The term “Ophthalmologist” shall mean each individually
licensed Ophthalmologist, if any, who is employed or otherwise retained by or
associated with the Practice, each of whom shall meet at all times the
qualifications described in Section 4.3 and Section 4.4.

 

1.22 Parties. The term “Parties” shall mean the Practice and Professional
Business Manager.

 

1.23 Practice. The term “Practice” shall have the meaning set forth in the
Recitals.

 

1.24 Practice Advisory Council. The term “Practice Advisory Council” shall have
the meaning set forth in Section 2.6 of this Agreement.

 

1.25 Practice Expenses. The term “Practice Expenses” shall mean (a) all
reasonable non-shareholder Professionals’ salaries, benefits, payroll taxes and
other direct costs related to their services to the Practice (including
reasonable and customary professional dues; subscriptions, continuing education
and technical training expenses, and severance payments), (b) the cost of
optometric supplies (including, but not limited to, drugs, pharmaceuticals,
products, substances, items or optometric devices); (c) reasonable and customary
professional liability insurance expenses of Professionals; (d) travel costs for
continuing education, technical training and necessary business travel for
non-shareholder Professionals; (e) to the extent not covered by insurance and
subject to the advance provisions contained herein, the defense costs and
expenses of any litigation or claims brought against the Practice or its
Professionals or other personnel by any third party in which the Practice or its
Professionals or other personnel do not prevail or the matter settles with a
material payment and the Practice or its Professionals or other personnel are at
fault, and any liability judgment or material settlement assessed against the
Practice or its Professionals or other personnel; (f) certain equipment expenses
described in Sections 3.2(c) and 3.2(d) of this Professional Business Management
Agreement and 3.2(c) and 3.2(d) of the Retail Business Management Agreement;
(g) interest on any funds advanced to the Practice by Professional Business
Manager to the extent that Professional Business Manager is a net lender in
accordance with the terms of this Professional Business Management Agreement;
(h) interest on any funds advanced to the practice by Retail Business Manager to
the extent that Retail Business Manager is a net lender in accordance with the
terms of the Retail Management Agreement; (i) any income taxes or franchise
taxes of the Practice; and (j) consulting, accounting, or legal fees which
relate solely to the Practice. Notwithstanding the foregoing, the term Practice
Expenses shall specifically exclude (i) business travel requested by
Professional

 

7



--------------------------------------------------------------------------------

Business Manager, which shall be an Office Expense, (ii) business travel
requested by Retail Business Manager, which shall be a Dispensary Expense,
(iii) any and all compensation or expenses attributable to Shareholders, which
shall be Shareholder Expenses (except reasonable and customary expenses for
malpractice insurance which shall be a Practice Expense), (iv) ”tail” insurance
coverage for Shareholders, which shall be a Shareholder Expense, or (v) such
other items agreed to in advance in writing by the Parties hereto. During this
Professional Business Management Agreement, for so long as a current Shareholder
of the Practice is an employee of, contractor to, or Shareholder of the
Practice, such Shareholder shall be deemed to be a Shareholder for the purposes
of this definition. Such expenses are to be approved annually in the Budget.

 

1.26 Professional. The term “Professional” shall mean any Optometrist or
Ophthalmologist.

 

1.27 Professional Business Management Agreement. The term “Professional Business
Management Agreement” shall mean this instrument as originally executed and
delivered, or, if amended or supplemented, as so amended or supplemented.

 

1.28 Professional Business Manager. The term “Professional Business Manager”
shall have the meaning set forth in the Recitals hereto.

 

1.29 Professional Business Manager Expense. The term “Professional Business
Manager Expense” shall mean an expense or cost incurred by the Professional
Business Manager, for which the Professional Business Manager is financially
liable and is not entitled to reimbursement from the Practice. Professional
Business Manager Expense shall specifically include (a) any income or franchise
taxes of the Professional Business Manager; (b) the expense of providing,
leasing, purchasing or otherwise procuring and maintaining the Office equipment,
including depreciation in the case of furniture and equipment; and (c) any other
expenses or costs that are not reasonable and customary reimbursements based
upon a practice management company’s usual arrangement with a practice.

 

1.30 Professional Eye Care Services. The term “Professional Eye Care Services”
shall mean professional health care items and services, including, but not
limited to, the practice of optometry, and all related professional health care
services provided by the Practice through Optometrists, Ophthalmologists, and
other professional health care providers that are retained by or professionally
affiliated with the Practice. The term shall exclude any and all business
whatsoever in connection with any optical businesses owned or operated, or to be
owned or operated in the future, in whole or in part, by the Practice or any of
its Professionals during the terms of this Professional Business Management
Agreement.

 

1.31 Professional Practice Account. The term “Professional Practice Account”
shall mean the bank account described in Section 3.10.

 

1.32 Representatives. The term “Representatives” shall mean a Party’s officers,
directors, managers, employees, or other agents.

 

1.33 Retail Business Management Agreement. The term “Retail Business Management
Agreement” shall mean the Amended and Restated Retail Business Management

 

8



--------------------------------------------------------------------------------

Agreement, made and entered into as of even date by and between Retail Business
Manager and the Practice, amending and restating the Retail Business Management
Agreement, dated September 30, 1997, between Visionary Retail Management, Inc.
(“Retail Business Manager”) whereby Retail Business Manager shall provide
certain facilities, equipment, and management, administrative, and business
services to the Practice in connection with its provision of Optical Services as
originally executed and delivered, or, if amended or supplemented, as so amended
or supplemented.

 

1.34 Retail Business Manager. The term “Retail Business Manager” shall have the
meaning set forth in the Retail Business Management Agreement.

 

1.35 Shareholder. The term “Shareholder” shall mean any current or future
shareholder of the Practice.

 

1.36 Shareholder Expense. The term “Shareholder Expense” shall be limited to the
following expenses: (a) Shareholders’ salaries, benefits, payroll taxes, and
other direct costs (including professional dues, subscriptions, continuing
education expenses, severance payments, entertainment, and travel costs for
continuing education or other business travel but excluding business travel
requested by Professional Business Manager, which shall be an Office Expense,
and travel requested by Retail Business Manager which shall be a Dispensary
Expense and excluding any other expense of a Shareholder approved as an Office
Expense or Dispensary Expense in advance by the Parties); (b) ”tail” coverage
malpractice insurance expenses for the Shareholders and any malpractice
insurance expenses of any Professional which are in excess of those which are
customary and reasonable; (c) consulting, accounting, or legal fees which relate
solely to the Shareholders; and (d) the costs of an administrative assistant
identified and appointed by Shareholder to assist him in his Practice. The
Practice shall reimburse the Professional Business Manager for any Shareholder
Expense incurred by the Professional Business Manager. Unless expressly
designated as a Management Fee, a Professional Business Manager Expense, a
Retail Business Manager Expense, an Office Expense, a Dispensary Expense or a
Practice Expense in this Professional Business Management Agreement or in any
exhibit hereto or in the Retail Business Management Agreement or in any exhibit
thereto or in any written agreement of the Parties, any expense incurred by the
Practice shall be considered a Shareholder Expense. Notwithstanding the above,
the Practice may require certain Professionals to pay certain expenses incurred
for them specifically. Nothing in this Section shall create personal liability
on the part of the Practice’s Shareholders.

 

1.37 Term. The term “Term” shall mean the initial and any renewal periods of
duration of this Professional Business Management Agreement as described in
Section 6.1.

 

ARTICLE II

 

APPOINTMENT OF PROFESSIONAL BUSINESS MANAGER

 

2.1 Appointment. The Practice hereby appoints Professional Business Manager as
its sole and exclusive agent for the management and administration of the
business functions and business affairs of the Office, and Professional Business
Manager hereby accepts such

 

9



--------------------------------------------------------------------------------

appointment, subject at all times to the provisions of this Professional
Business Management Agreement.

 

2.2 Authority. Consistent with the provisions of this Professional Business
Management Agreement, Professional Business Manager shall have the
responsibility and commensurate authority to provide Management Services for the
Practice. The Practice shall give Professional Business Manager thirty
(30) days’ prior notice of the Practice’s intent to execute any agreement
creating a binding legal obligation on the Practice. The Parties acknowledge and
agree that the Practice, through its Professionals, shall be responsible for and
shall have complete authority, responsibility, supervision, and control over the
provision of all Professional Eye Care Services and other professional health
care services performed for patients, and that all diagnoses, treatments,
procedures, and other professional health care services shall be provided and
performed exclusively by or under the supervision of Professionals as such
Professionals, in their sole discretion, deem appropriate. Professional Business
Manager shall have and exercise absolutely no control, influence, authority or
supervision over the provision of Professional Eye Care Services.

 

2.3 Patient Referrals. Professional Business Manager and the Practice agree that
the benefits to the Practice hereunder do not require, are not payment for, and
are not in any way contingent upon the referral, admission, or any other
arrangement for the provision of any item or service offered by Professional
Business Manager to patients of the Practice in any facility, laboratory,
center, or health care operation controlled, managed, or operated by
Professional Business Manager.

 

2.4 Internal Decisions of the Practice. Matters involving the Practice’s
allocation of professional income among its Shareholders and the Professional
employees of the Practice, tax planning, and pension and investment planning
shall remain the responsibility of the Practice and the Shareholders of the
Practice. The Professional Business Manager may not and shall not directly or
indirectly control or attempt to control, dictate or influence, directly or
indirectly, the professional judgment, including, but not limited to, the level
or type of care or services rendered, the manner of practice, or the practice of
the Practice or any Professional employed by the Practice.

 

2.5 Practice of Optometry. The Parties acknowledge that Professional Business
Manager is not authorized or qualified to engage in any activity that may be
construed or deemed to constitute the practice of optometry. To the extent any
act or service herein required to be performed by Professional Business Manager
should be construed by a court of competent jurisdiction or by the Board of
Optometry to constitute the practice of optometry, the requirement to perform
that act or service by Professional Business Manager shall be deemed waived and
unenforceable. Although Professional Business Manager shall provide
Non-Professional Personnel to the Practice and Professional Business Manager and
Retail Business Manager shall manage the administrative aspects of their
employment, all Non-Professional Personnel shall be subject to the direction,
supervision, and control of the Practice and its Professionals in the
performance of any and all Clinical Duties and in the performance of Clinical
Duties shall not be subject to any direction or control by, or liability to,
Professional Business Manager and Retail Business Manager in the performance of
said duties. Professional Business Manager may not and shall not control or
attempt to control, directly or indirectly, the

 

10



--------------------------------------------------------------------------------

professional judgment, the manner of practice, or the practice of the Practice
or any Professional employed by the Practice. In this regard, Professional
Business Manager shall not attempt to dictate, influence, or control the scope,
level, or type of Professional Eye Care Services provided to patients of the
Office, the frequency of patient contacts at the Office, the discipline of any
Professionals who are Practice Employees, the fees charged for professional
services provided to patients of the Office (except to the extent necessary to
establish the Budget or negotiate managed care contracts), or any other matter
that impinges on the professional judgment of the Practice or any Professional
employed by the Practice.

 

2.6 Formation and Operation of the Practice Advisory Council. The Parties hereby
establish a Practice Advisory Council which shall be responsible for advising
Professional Business Manager and the Practice with respect to developing the
Office and implementing management and administrative policies for the overall
operation of the Office and for providing dispute resolution on certain matters.
The Practice Advisory Counsel shall consist of six (6) members. Professional
Business Manager shall designate, in its sole discretion, two (2) members of the
Practice Advisory council or may have one (1) member with two (2) votes. The
Practice shall designate, in its sole discretion, two (2) members of the
Practice Advisory Council or may have one (1) member with two (2) votes. Retail
Business Manager shall designate, in its sole discretion, two (2) members of the
Practice Advisory Council or may have one member with two (2) votes. The
Practice Advisory Council members selected by the Practice shall be full-time
Professional employees of the Practice. Each Party’s representatives to the
Practice Advisory Council shall have the authority to make decisions on behalf
of the respective Party. Except as may otherwise be provided, the act of a
majority of the members of the Practice Advisory Council shall be the act of the
Practice Advisory Council, provided that the affirmative vote of the Practice
member(s) shall be required on all votes of the Practice Advisory Council. The
decisions, resolutions, actions, or recommendations of the Practice Advisory
Council shall be implemented by Professional Business Manager, Retail Business
Manager or the Practice, as appropriate.

 

2.7 Duties and Responsibilities of the Practice Advisory Council. The Practice
Advisory Council shall review, evaluate, make recommendations, and where
specifically authorized herein and permitted by law, make decisions with respect
to the following matters:

 

(a) Facility Improvements and Expansion. Any renovation and expansion plans and
capital equipment expenditures with respect to the Practice’s facilities shall
be reviewed by the Practice Advisory Council which shall make recommendations to
the Practice with respect to proposed changes therein. Such renovation and
expansion plans and capital equipment expenditures shall be based upon economic
feasibility, optometry support, productivity and then current market conditions.

 

(b) Marketing and Public Relations. The Practice Advisory Council shall review
and make recommendations to the Practice with respect to all marketing and
public relations services and programs promoting the Practice’s Professional Eye
Care Services, Optical Services and ancillary services.

 

(c) Patient Fees; Collection Policies. The Practice Advisory Council shall
review and make recommendations to the Practice concerning the fee schedule and
collection

 

11



--------------------------------------------------------------------------------

policies for all Professional Eye Care Services, Optical Services and ancillary
services rendered by the Practice.

 

(d) Ancillary Services. The Practice Advisory Council must approve any new
non-professional ancillary services to be rendered by the Practice including
Optical Services, and the pricing, continuation of, access to, and quality of
such services.

 

(e) Provider and Payor Relationships. The Practice Advisory Council shall review
and make recommendations to the Practice regarding the establishment or
maintenance of relationships between the Practice and institutional health care
providers and third-party payors, and the Practice shall review and approve all
agreements with institutional health care providers and third-party payors. The
Practice Advisory Council shall also make recommendations to the Practice
concerning discounted fee schedules, including capitated fee arrangements of
which the Practice shall be a party, and the Practice shall review and approve
all such capitated fee arrangements.

 

(f) Strategic Planning. The Practice Advisory Council may make recommendations
to the Practice concerning development of long-term strategic planning
objectives for the Practice.

 

(g) Capital Expenditures. The Practice Advisory Council shall make
recommendations to the Practice concerning the priority of major capital
expenditures and shall review and approve any commitment to make any capital
expenditures relating to the Office or the Dispensary, involving amounts in
excess of $15,000 individually, or $50,000 in the aggregate, in any one fiscal
year, which amounts may be increased from time-to-time by agreement of the
Parties.

 

(h) Fee Dispute Resolution. At the request of Professional Business Manager or
the Practice, the Practice Advisory Council shall make recommendations to
Professional Business Manager with respect to any dispute concerning a set off
or reduction in Management Fees.

 

(i) Grievances Referrals. The Practice Advisory Council shall consider and make
recommendations to Professional Business Manager and the Practice regarding
grievances pertaining to matters not specifically addressed in this Professional
Business Management Agreement as referred to it by Professional Business Manager
or the Practice’s Board of Directors.

 

(j) Termination of Professional Business Manager’s Personnel. The Practice
Advisory Council shall review and approve any decision by the Professional
Business Manager to terminate any of Professional Business Manager’s personnel
primarily located at the Office who occupy office manager or high level
positions.

 

(k) Approval of New Offices or Dispensary. The Practice Advisory Council shall
approve any move of any current Office or Dispensary location or the expansion
to an additional Practice location. Additionally, the Practice Advisory Council
shall approve the establishment of any optical business of the Practice and the
move or expansion of any such business. Notwithstanding the foregoing: (i) the
Practice may

 

12



--------------------------------------------------------------------------------

move any current Office or Dispensary location or expand to a new practice
location without the consent of the Professional Business Manager; provided,
whenever the terms “Office” or “Practice” is used in the Professional Business
Management Agreement, such term shall not include the portion of the Practice or
any of its offices or dispensaries with respect to which Professional Business
Manager has not agreed to provide management services (the “Unapproved Practice
Locations”); (ii) the Professional Business Manager shall have no duties,
responsibilities or obligations to manage or provide any other services with
respect to any Unapproved Practice Location; and (iii) before opening of any new
practice or moving any practice location, Professional Business Manager will be
given an opportunity to provide management services under the Professional
Business Management Agreement and, if Professional Business Manager elects not
to provide such management services, Professional Business Manager may, in its
discretion, terminate the Professional Business Management Agreement. As an
illustration, the Adjusted Gross Revenue calculation and the resulting
Management Fee calculation under this Agreement shall exclude any revenues to
the extent arising out of or relating to the Unapproved Practice Locations.
Similarly, all Dispensary Expenses, Office Expenses, Interest Expenses, Practice
Expenses and Shareholder Expenses shall not include any expenses to the extent
relating to the Unapproved Practice Locations.

 

Except in those specific instances set forth above in which the Practice
Advisory Council has been granted the authority to make decisions binding upon
the Professional Business Manager and the Practice, it is acknowledged and
agreed that recommendations of the Practice Advisory Council are intended for
the advice and guidance of Professional Business Manager and the Practice and
that the Practice Advisory Council does not have the power to bind Professional
Business Manager or the Practice. Where discretion with respect to any matter is
vested in Professional Business Manager or the Practice under the terms of this
Agreement, Professional Business Manager or the Practice, as the case may be,
shall have ultimate responsibility for the exercise of such discretion,
notwithstanding any recommendations of the Practice Advisory Council.
Professional Business Manager and the Practice shall, however, take such
recommendations of the Practice Advisory Council into account in good faith in
the exercise of such discretion.

 

2.8 Professional Health Care Decisions. Notwithstanding anything herein to the
contrary, all decisions required by applicable law to be made solely by health
care professionals will be made solely by the appropriate Professionals. The
Practice shall have ultimate and exclusive authority concerning issues related
to:

 

(a) Types, levels, and scope of Professional Eye Care Services to be provided
(provided, however, that the Practice Advisory Council shall have the authority
set forth in Section 2.7(d) with respect to non-professional ancillary
services);

 

(b) Recruitment of Professionals to the Practice, including the specific
qualifications and specialties of recruited Professionals;

 

(c) Any optometric related functions;

 

(d) Fee schedules;

 

13



--------------------------------------------------------------------------------

(e) Frequency and/or volume of patient encounters;

 

(f) The discipline of any Professionals or Non-Professional Personnel who are
employed by, retained by, or otherwise affiliated with the Practice with respect
to the performance of Professional Eye Care Services or Clinical Duties, as
applicable; and

 

(g) Any other decisions required by applicable law to be made solely by
Professionals and not by non-Professionals.

 

2.9 Meetings of the Practice Advisory Council. The Practice Advisory Council
shall meet on a regular basis as mutually agreed by the Parties. A special
meeting of the Practice Advisory Council may be called by Professional Business
Manager, Retail Business Manager or the Practice upon two (2) weeks’ notice,
except in the event of an emergency, in which case a special meeting may be
called by Professional Business Manager, Retail Business Manager or the Practice
upon three (3) business days’ notice. Meetings may be held telephonically or by
any other means agreeable to the Parties.

 

ARTICLE III

 

OBLIGATIONS AND RESPONSIBILITIES OF BUSINESS MANAGER

 

3.1 Management Services. Professional Business Manager shall provide all
Management Services as are necessary and appropriate for the day-to-day
administration of the business aspects of the Office’s operations, pursuant to
the terms of this Professional Business Management Agreement. Professional
Business Manager shall operate in a reasonable and customary manner with due
consideration to the Practice’s past business practices and shall operate in
accordance with all applicable laws, rules and regulations which are necessary
and material to the Professional Business Manager’s performance of the
Management Services. Professional Business Manager will provide in good faith
and with due diligence its services consistent with management services
generally provided in operations of an optometric practice similar in size, type
and operations in the Commonwealth. All costs and expenses related to
Professional Business Manager’s duties contained in this Article III shall be
Office Expenses unless limited or excluded as an Office Expense pursuant to the
terms of this Professional Business Management Agreement. Professional Business
Manager hereby consents and agrees to provide all Management Services to all
Dispensary facilities and locations of the Practice other than the Unapproved
Practice Locations.

 

3.2 Office, Facilities and Equipment.

 

(a) Professional Business Manager shall procure for or on behalf of the Practice
one or more Offices that are deemed by the Parties to be reasonable, necessary
and appropriate, and the expense associated therewith shall be an Office
Expense. Professional Business Manager shall consult with the Practice regarding
the condition, use and needs of Office facilities, offices and improvements. The
Practice shall pay when due all rents and expenses of the Office, including
without limitation expenses for leasehold or facility improvements. Such rents
and expenses shall be Office Expenses.

 

14



--------------------------------------------------------------------------------

(b) To the extent required to provide Office space to the Practice, Professional
Business Manager shall negotiate and administer all leases of and agreements for
Office facilities or locations on behalf of the Practice, provided, however,
that Professional Business Manager shall consult with the Practice on all
professional or clinical matters relating thereto and that the Practice, in its
sole discretion, may reject or otherwise refuse to enter into any lease
negotiated by Professional Business Manager.

 

(c) Professional Business Manager shall provide all non-health care equipment,
fixtures, office supplies, furniture and furnishings as are reasonable and
approved in the Budget for the operation of the Office and the provision of
Professional Eye Care Services. If the Practice wishes to choose additional
equipment, which the Professional Business Manager determines not to acquire or
lease, the Practice may acquire or lease such equipment, and the expense related
thereto shall be deemed a Practice Expense.

 

(d) Professional Business Manager shall provide, finance, or cause to be
provided or financed health care related equipment as reasonably required by the
Practice. The Practice shall have final authority in all health care equipment
selections; provided, however, that if the Practice chooses to acquire health
care equipment which is not in the Budget and which Professional Business
Manager reasonably chooses not to acquire, expenses related thereto shall be
treated as a Practice Expense and such equipment shall be owned by the Practice;
provided further that following such acquisition or lease by the Practice, if
the Practice Advisory Council determines after a period of six months of use
such equipment is reasonably certain to result in material profit to
Professional Business Manager (taking into account the cost or expense and
anticipated revenues associated with such equipment), then Professional Business
Manager shall acquire such equipment from the Practice by either (at
Professional Business Manager’s option), paying cash or by assuming the
liability associated with such equipment, or if such equipment is then being
leased by the Practice, by assuming such lease. In the event of such an
acquisition by Professional Business Manager, it shall reimburse the Practice
for previous expenses applied thereto. Except for equipment which Professional
Business Manager elects not to acquire or lease which are acquired or leased by
the Practice pursuant to Section 3.2(a), (b), (c)) or (d), all health care and
non-health care equipment, other than Professional-owned automobiles, acquired
for the use of the Practice shall be owned by Professional Business Manager and
the depreciation and related capital charge shall be Professional Business
Manager Expense. Professional Business Manager may make recommendations to the
Practice on the relationship between its health care equipment decisions and the
overall administrative and financial operations of the Practice.

 

(e) Professional Business Manager shall be responsible for the repair and
maintenance of the Office, consistent with the Practice’s responsibilities under
the terms of any lease or other use arrangement, and for the prompt repair,
maintenance, and replacement of all equipment other than such repairs,
maintenance and replacement necessitated by the gross negligence or willful
misconduct of the Practice, its Professionals or other personnel employed by the
Practice, the repair or replacement of which shall be a Practice Expense and not
an Office Expense. Replacement equipment shall be acquired where Professional
Business Manager in good faith determines, in consultation with the Practice,
that such replacement is necessary or where the Budget has made allowances for
such replacement.

 

15



--------------------------------------------------------------------------------

3.3 Health Care Supplies. Professional Business Manager shall order, procure,
purchase and provide on behalf of and as agent for the Practice all reasonable
health care supplies unless otherwise prohibited by federal and/or state law.
Furthermore, Professional Business Manager shall ensure that the Office is at
all times adequately stocked with the health care supplies that are necessary
and appropriate for the operation of the Office and required for the provision
of Professional Eye Care Services. The ultimate oversight, supervision and
ownership for all health care supplies is and shall remain the sole
responsibility of the Practice and all costs and expenses relating to such
supplies shall be an Office Expense. As used in this provision, the term “health
care supplies” shall mean all drugs, pharmaceuticals, products, substances,
items or devices whose purchase, possession, maintenance, administration,
prescription or security requires the authorization or order of a license health
care provider or requires a permit, registration, certification or other
governmental authorization held by a licensed health care provider as specified
under any federal and/or state law.

 

3.4 Support Services. Professional Business Manager shall provide or arrange for
all printing, stationery, forms, postage, duplication or photocopying services,
and other support services as are reasonably necessary and appropriate for the
operation of the Office and the provision of Professional Eye Care Services
therein.

 

3.5 Quality Assurance, Risk Management, and Utilization Review. Professional
Business Manager shall assist the Practice in the Practice’s establishment and
implementation of procedures to ensure the consistency, quality,
appropriateness, and necessity of Professional Eye Care Services provided by the
Practice, and shall provide administrative support for the Practice’s overall
quality assurance, risk management, and utilization review programs.
Professional Business Manager shall perform these tasks in a manner to ensure
the confidentiality and non-discoverability of these program actions to the
fullest extent allowable under state and federal law.

 

3.6 Licenses and Permits. Professional Business Manager shall, on behalf of and
in the name of the Practice, coordinate all development and planning processes,
and apply for and use reasonable efforts to obtain and maintain all federal,
state and local licenses and regulatory permits required for or in connection
with the operation of the Office and the equipment (existing and future) located
at the Office, other than those relating to the practice of optometry or the
administration of drugs by Professionals retained by or associated with the
Practice. The expenses and costs associated with obtaining and maintaining
permits with respect to the Office shall be deemed Office Expenses.

 

3.7 Personnel.

 

(a) Selection and Retention of Professional Business Manager’s Personnel. Except
as specifically provided in Section 4.3 of this Professional Business Management
Agreement, Professional Business Manager shall, in consultation with the
Practice, employ or otherwise retain and shall be responsible for selecting,
hiring, training, supervising, and terminating all management, administrative,
technical, clerical, secretarial, bookkeeping, accounting, payroll, billing and
collection and other personnel (excluding Professionals) as Professional
Business Manager deems reasonably necessary and appropriate for the operation of
the Office and for Professional Business Manager’s performance of its duties and
obligations

 

16



--------------------------------------------------------------------------------

under this Professional Business Management Agreement. Consistent with
reasonably prudent personnel management policies, Professional Business Manager
shall seek and consider the advice, input, and requests of the Practice in
regard to personnel matters. Professional Business Manager shall have sole
responsibility for determining the salaries and providing fringe benefits, and
for withholding, as required by law, any sums for income tax, unemployment
insurance, social security, or any other withholding required by applicable law
or governmental requirement. Professional Business Manager reserves the right to
change the number, composition or employment terms of such personnel in the
future at Professional Business Manager’s discretion; provided, however, that
the termination of any of Professional Business Manager’s personnel who occupy
office manager or high level positions, and are primarily located at the Office
must receive the approval of the Practice Advisory Council. Professional
Business Manager and the Practice recognize and acknowledge that Professional
Business Manager and personnel retained by Professional Business Manager may
from time-to-time perform services for persons other than the Practice. This
Professional Business Management Agreement shall not be construed to prevent or
prohibit Professional Business Manager from performing such services for others
or restrict Professional Business Manager from using its personnel to provide
services to others. Professional Business Manager hereby disclaims any liability
relating to the effect of its employees on the qualification of the Practice’s
retirement plans under the Internal Revenue Code, and all liabilities for such
classification shall be solely the responsibility of the Practice.

 

(b) Termination of Professional Business Manager’s Personnel. If the Practice is
dissatisfied with the services of any employee of Professional Business Manager
or any personnel under Professional Business Manager’s direction, supervision,
and control, the Practice shall consult with Professional Business Manager.
Professional Business Manager shall in good faith determine whether the
performance of that employee could be brought to acceptable levels through
counsel and assistance, or whether such employee should be relocated or
terminated. All of Professional Business Manager’s determinations regarding
Professional Business Manager’s personnel shall be governed by the overriding
principle and goal of providing high quality optometric and/or therapeutic
optometric support services. Employee assignments shall be made to assure
consistent and continued rendering of high quality optometric and/or therapeutic
optometric support services. The Professional Business Manager shall maintain
established working relationships wherever possible, and Professional Business
Manager shall make every effort consistent with sound business practices to
honor the specific requests of the Practice with regard to the assignment of
employees. Notwithstanding that which is contained in this Section 3.7(b), the
Practice shall have the right and obligation to determine the direction,
supervision, and control of any personnel while said personnel are involved in
the performance of Clinical Duties, including prohibiting said personnel from
being involved in the performance of Clinical Duties.

 

3.8 Contract Negotiations. Professional Business Manager shall evaluate, assist
in negotiations and administer on behalf of the Practice contracts that do not
relate to the provision of Professional Eye Care Services as set forth in this
Professional Business Management Agreement and/or as approved in the Budget. To
the extent permitted by law, Professional Business Manager shall evaluate,
assist in negotiations of, administer, and execute on the Practice’s behalf, all
contractual arrangements with third parties as are reasonably necessary and
appropriate for the Practice’s provision of Professional Eye Care Services,
including, without

 

17



--------------------------------------------------------------------------------

limitation, negotiated price agreements with third-party payors, alternative
delivery systems, or other purchasers of group health care services. The
Professional Business Manager shall review and make recommendations to the
Practice regarding the establishment or maintenance of relationships between the
Practice and institutional health care providers and third-party payors, and the
Practice shall review and approve all agreements with institutional health care
providers and third-party payors. The Professional Business Manager shall also
make recommendations to the Practice concerning discounted fee schedules,
including capitated fee arrangements of which the Practice shall be a party, and
the Practice shall review and approve all such capitated fee arrangements. The
Practice shall have the final authority with regard to the entry into all such
contractual arrangements relating to the provision of Professional Eye Care
Services.

 

3.9 Billing and Collection. As an agent on behalf of and for the account of the
Practice, Professional Business Manager shall establish and maintain credit and
billing and collection services, policies and procedures, and shall use
reasonable efforts to timely bill and collect all fees for all billable
Professional Eye Care Services provided by the Practice, the Professionals or
other personnel employed or otherwise retained by the Practice, provided that
Professional Business Manager shall perform these billing and collection
services only to the extent that said services are not provided to, or arranged
for, the Practice by Retail Business Manager. In connection with the billing and
collection services to be provided hereunder, and throughout the Term (and
thereafter as provided in Section 6.3), the Practice hereby grants to
Professional Business Manager an exclusive special power of attorney and
appoints Professional Business Manager as the Practice’s exclusive true and
lawful agent and attorney-in-fact (which shall be deemed revoked in the event of
termination for cause by the Practice), and Professional Business Manager hereby
accepts such special power of attorney and appointment, for the following
purposes:

 

(a) To bill the Practice’s patients, in the Practice’s name using the Practice’s
tax identification number and on the Practice’s behalf, for all billable
Professional Eye Care Services provided by the Practice to patients.

 

(b) To bill, in the Practice’s name using the Practice’s tax identification
number and on the Practice’s behalf, all claims for reimbursement or
indemnification from health maintenance organizations, self-insured employers,
insurance companies, Medicare, Medicaid, and all other third-party payors or
fiscal intermediaries for all covered billable Professional Eye Care Services
provided by the Practice to patients.

 

(c) To collect and receive, in the Practice’s name and on the Practice’s behalf,
all accounts receivable generated by such billings and claims for reimbursement,
to administer such accounts including, but not limited to, extending the time of
payment of any such accounts; suing, assigning or selling at a discount such
accounts to collection agencies; or taking other measures to require the payment
of any such accounts; provided, however, that the Practice shall review and
approve (which approval shall not be unreasonably withheld) any decision by
Professional Business Manager to undertake extraordinary collection measures,
such as filing lawsuits, discharging or releasing obligors, or assigning or
selling accounts at a discount to collection agencies. Professional Business
Manager shall act in a professional manner and in compliance with all federal
and state fair debt collection practices laws in rendering billing and
collection services.

 

18



--------------------------------------------------------------------------------

(d) To deposit all amounts collected on behalf of the Practice into the
Professional Practice Account which shall be and at all times remain in the
Practice’s name. The Practice covenants to transfer and deliver to the
Professional Practice Account all funds received by the Practice from patients
or third-party payors for billable Professional Eye Care Services and Optical
Services. Upon receipt by Professional Business Manager of any funds from
patients or third-party payors or from the Practice pursuant hereto for billable
Professional Eye Care Services and Optical Services, Professional Business
Manager shall immediately deposit the same into the Account. Professional
Business Manager shall administer, be responsible for, and be obligated to pay
for all Office Expenses; provided, however, that Professional Business Manager
shall only be liable for Office Expenses to the extent of funds in the
Professional Practice Account. Professional Business Manager shall disburse
funds from the Professional Practice Account to creditors and other persons on
behalf of the Practice, maintaining records of such receipt and disbursement of
funds.

 

(e) To take possession of, endorse in the name of the Practice, and deposit into
the Professional Practice Account any notes, checks, money orders, insurance
payments, and any other instruments received in payment of accounts receivable
of the Practice.

 

(f) To sign checks on behalf of the Practice, and to make withdrawals from the
Professional Practice Account for payments specified in this Professional
Business Management Agreement. Upon request of Professional Business Manager,
the Practice shall execute and deliver to the financial institution wherein the
Professional Practice Account is maintained, such additional documents or
instruments as may be necessary to evidence or effect the special power of
attorney granted to Professional Business Manager by the Practice pursuant to
this Section 3.9. The special power of attorney granted herein shall be coupled
with an interest and shall be irrevocable except with Professional Business
Manager’s written consent. The irrevocable power of attorney shall expire when
this Professional Business Management Agreement has been terminated, all
accounts receivable payable to Professional Business Manager pursuant to this
Professional Business Management Agreement have been collected, and all
Management Fees due to Professional Business Manager have been paid. If
Professional Business Manager assigns this Professional Business Management
Agreement in accordance with its terms, the Practice shall execute a power of
attorney in favor of the assignee in a form acceptable to Professional Business
Manager.

 

3.10 Maintenance of Professional Practice Account.

 

(a) Power of Attorney. Professional Business Manager shall have access to the
Professional Practice Account solely for the purposes stated herein. In
connection herewith and throughout the term of this Professional Business
Management Agreement, the Practice hereby grants to Professional Business
Manager an exclusive special power of attorney for the purposes stated herein
and appoints Professional Business Manager as the Practice’s exclusive, true,
and lawful agent and attorney-in-fact, and Professional Business Manager hereby
accepts such special power of attorney and appointment, to deposit into the
Professional Practice Account all funds, fees, and revenues received from Retail
Business Manager pursuant to its obligations under the Retail Business
Management Agreement and/or collection by Professional Business Manager for
Professional Eye Care Services rendered to patients of the Office, and for

 

19



--------------------------------------------------------------------------------

all other professional and Office services and to make withdrawals from the
Professional Practice Account for payments specified in this Professional
Business Management Agreement and as requested from time-to-time by the
Practice. Notwithstanding the exclusive special power of attorney granted to
Professional Business Manager hereunder, the Practice may, upon reasonable
advance notice to Professional Business Manager, draw checks on the Account;
provided, however, that the Practice shall neither draw checks on the
Professional Practice Account nor request Professional Business Manager to do so
if the balance remaining in the Professional Practice Account after such
withdrawal would be insufficient to enable Professional Business Manager to pay
on behalf of the Practice any Office Expense attributable to the operations of
the Office or to the provision of Professional Eye Care Services and/or any
other obligations of the Practice. Limits on authority to sign checks and
purchase orders shall be mutually agreed upon by Professional Business Manager
and the Practice.

 

(b) Payments from the Professional Practice Account. From the funds collected
and deposited by the Professional Business Manager in the Professional Practice
Account, the Professional Business Manager shall pay in the following order of
priority and in accordance with applicable requirements under law or contract:

 

(i) any refunds owed to patients by the Practice;

 

(ii) any unpaid or past due compensation owed to the Professional Business
Manager pursuant to Section 5.1 hereof;

 

(iii) all Office Expenses;

 

(iv) Practice Expenses;

 

(v) Shareholder Expenses up to an amount equal to One Hundred Thirty Nine
Thousand And No/100 Dollars ($139,000.00) on an annualized basis, multiplied in
the case of years ending after December 31, 1998 by the Inflation Adjustment;

 

(vi) the current Base Management Fee compensation owed to the Professional
Business Manager pursuant to Section 5.1 hereof; and

 

(vii) all remaining Shareholder Expenses.

 

(c) Additional Documents. Upon request of Professional Business Manager, the
Practice shall execute and deliver to the financial institution wherein the
Professional Practice Account is maintained, such additional documents or
instruments as may be necessary to evidence or effect the special power of
attorney granted to Professional Business Manager by the Practice pursuant to
this Section 3.9. The special power of attorney granted herein shall be coupled
with an interest and shall be irrevocable except with Professional Business
Manager’s written consent. The irrevocable power of attorney shall expire when
this Professional Business Management Agreement has been terminated, all
accounts receivable payable to Professional Business Manager pursuant to this
Professional Business Management Agreement have been collected, and all
Management Fees due to Professional Business Manager have been paid. If
Professional Business Manager assigns this Professional Business Management
Agreement in accordance with its terms, the Practice shall execute a power of
attorney in favor of the assignee

 

20



--------------------------------------------------------------------------------

in a form acceptable to Professional Business Manager. Professional Business
Manager shall not make any withdrawal from the Professional Practice’s unless
expressly authorized in this Professional Business Management Agreement.

 

(d) Payroll Account. A Practice payroll account in the name of the Practice
shall be established on behalf of the Practice for payroll to non-shareholder
Professionals of the Practice. Funds for this account shall be received as
Practice Expenses. The Practice, as employer of said non-shareholder
Professionals, and Professional Business Manager, as agent and attorney of the
Practice shall each have signing capacity to access the account for payroll.

 

3.11 Fiscal Matters.

 

(a) Annual Budget. The initial Annual Budget for fiscal 2005 has been agreed
upon by the parties before the execution of this Professional Business
Management Agreement. Thereafter, annually and at least thirty (30) days prior
to the commencement of each fiscal year of the Practice, the Professional
Business Manager, in consultation with the Practice, shall prepare and deliver
to the Practice a proposed Budget, setting forth an estimate of the Practice’s
revenues and expenses for the upcoming fiscal year. The Practice shall review
the proposed Budget and either approve the proposed Budget or request any
changes within twenty-one (21) days after receiving the proposed Budget.
Disputes concerning the Budget shall, at the request of either party hereto, be
submitted to the Practice Advisory Council. In the event the Parties are unable
to agree on a Budget by the beginning of the fiscal year, until an agreement is
reached, the Budget for the prior year shall be deemed to be adopted as the
Budget for the current year, with each line item in the Budget (with the
exception of the Management Fee which shall be established pursuant to the terms
of this Professional Business Management Agreement) increased or decreased by
one of the following, whichever is most appropriate relative to the particular
item of income or expense, (i) the percentage by which the Adjusted Gross
Revenue in the current year, excluding any damages paid by any Professional to
the Practice under any Restrictive covenant or otherwise, has increased or
decreased compared to the corresponding period of the prior year; (ii) the
increase or decrease from the prior year in the Consumer Price Index -
Health/Medical Services for the relevant region; and (iii) the proportionate
increase or decrease in mutually agreed upon personnel costs as measured by the
increase or decrease in full-time-equivalent personnel. The Practice Advisory
Council may revise or modify the Budget from time to time during the applicable
fiscal year to reflect changing circumstances affecting the Practice.
Additionally, notwithstanding the above, no change in an adopted Budget shall be
contrary to the terms and spirit of this Professional Business Management
Agreement nor shall it have any effect on the Management Fee expressly agreed to
herein, unless approved in advance in writing by the Parties hereto.

 

(b) Obligations of Professional Business Manager. Professional Business Manager
shall use commercially reasonable efforts to manage and administer the
operations of the Office as herein provided so that the actual revenues, costs
and expenses of the operation and maintenance of the Office during any
applicable period of the Practice’s fiscal year shall be consistent with the
Budget.

 

(c) Accounting and Financial Records. Professional Business Manager shall
establish and administer accounting procedures, controls, and systems for the
development,

 

21



--------------------------------------------------------------------------------

preparation, and safekeeping of administrative or financial records and books of
account relating to the business and financial affairs of the Office and the
provision of Professional Eye Care Services, all of which shall be prepared and
maintained in accordance with GAAP. Professional Business Manager shall prepare
and deliver to the Practice (i) within sixty (60) days of the end of each of the
first three (3) fiscal quarters in each fiscal year, and (ii) within one hundred
twenty (120) days of the end of each fiscal year, a balance sheet and a profit
and loss statement reflecting the financial status of the Practice in regard to
the provision of Professional Eye Care Services as of the end of such period,
all of which shall be prepared in accordance with GAAP consistently applied. In
addition, Professional Business Manager shall prepare or assist in the
preparation of any other financial statements or records as the Practice may
reasonably request.

 

(d) Sales and Use Taxes. Professional Business Manager and the Practice
acknowledge and agree that to the extent that any of the services to be provided
by Professional Business Manager hereunder may be subject to any state sales and
use taxes, Professional Business Manager may have a legal obligation to collect
such taxes from the Practice and to remit the same to the appropriate tax
collection authorities. The Practice agrees to have applicable state sales and
use taxes attributable to the services to be provided by Professional Business
Manager hereunder treated as an Office Expense.

 

3.12 Reports and Records.

 

(a) Health Care Records. All files and records relating to the operation of the
Office, including without limitation, accounting, billing and collection, and
patient records shall at all times be and remain the property of the Practice
and shall remain under its possession, custody, and control. Subject to the
foregoing and to the extent permitted by applicable law, Professional Business
Manager shall, in consultation with the Practice, establish, monitor, and
maintain procedures and policies for the timely, appropriate, and efficient
preparation, filing, retrieval, and secure storage of such records. Patient
records shall be located at Office facilities so that they are readily
accessible for patient care. Patient records shall not be removed from Office
premises without the express written consent of the Practice, except as
specified herein. Patient records for patients not seen within the last three
years may be stored in a commercial storage facility or other location
Professional Business Manager shall designate, provided that Professional
Business Manager shall notify the Practice of the location of said records. All
such health care records shall be retained and maintained by the Practice and
the Professional Business Manager as agent for the Practice in accordance with
all applicable state and federal laws relating to the confidentiality and
retention thereof. In this regard, Professional Business Manager shall use its
best efforts to preserve the confidentiality of patient records and shall use
information contained in such records only as the agent for the Practice and for
the limited purposes necessary to perform the services set forth herein.

 

(b) Other Reports and Records. Professional Business Manager shall timely
create, prepare, and file such additional reports and records as are reasonably
necessary and appropriate for the Practice’s provision of Professional Eye Care
Services, and shall be prepared to analyze and interpret such reports and
records upon the request of the Practice.

 

3.13 Recruitment of the Practice’s Professionals. Upon the Practice’s request,
Professional Business Manager shall coordinate, supervise or perform all
administrative services

 

22



--------------------------------------------------------------------------------

reasonably necessary and appropriate to recruit potential Professionals to
become employees of the Practice. It will be and remain the sole and complete
responsibility of the Practice to interview, select, contract with, supervise,
control and terminate all Professionals performing Professional Eye Care
Services or other professional services.

 

3.14 Confidential and Proprietary Information.

 

(a) Professional Business Manager agrees that it shall not disclose any
Confidential Information of the Practice to other persons without the Practice’s
express written authorization, that such Confidential Information shall not be
used in any way detrimental to the Practice, and that Professional Business
Manager will keep such Confidential Information confidential and will ensure
that its affiliates and advisors who have access to such Confidential
Information comply with these nondisclosure obligations; provided, however, that
Professional Business Manager may disclose Confidential Information to those of
its Representatives who need to know Confidential Information for the purposes
of this Professional Business Management Agreement, it being understood and
agreed by Professional Business Manager that such Representatives will be
informed of the confidential nature of the Confidential Information, will agree
to be bound by this Section, and will be directed by Professional Business
Manager not to disclose to any other person any Confidential Information.

 

(b) Notwithstanding clause (a) above, Professional Business Manager may share,
subject to the restrictions of this Section, with other professional
corporations, associations, ophthalmology and optometry practices, or health
care delivery entities the practice statistics of the Practice, including
utilization review data, quality assurance data, cost data, outcomes data, or
other practice data. The Practice statistics and confidential information may be
disclosed within the Practice, to managed care providers or other third party
payors for the purpose of obtaining or maintaining third party payor contracts
or reimbursements, or to financial analysts and underwriters; provided that any
disclosure outside the Practice for any purpose not related to managed care
contracting shall not identify any Professional by name without the Practice’s
consent and will not disclose or divulge patient identifying information.

 

(c) Notwithstanding anything contained herein to the contrary, Professional
Business Manager shall comply with the requirements set forth in the HIPAA
Addendum attached hereto as Exhibit 3.14.

 

3.15 Professional Business Manager’s Insurance. Throughout the Term,
Professional Business Manager shall, as an Office Expense, obtain and maintain
with commercial carriers, through self-insurance or some combination thereof,
appropriate workers’ compensation coverage for Professional Business Manager’s
employed personnel provided pursuant to this Professional Business Management
Agreement, and professional, casualty and comprehensive general liability
insurance covering Professional Business Manager, Professional Business
Manager’s personnel, and all of Professional Business Manager’s equipment in
such amounts, on such basis and upon such terms and conditions as Professional
Business Manager deems appropriate but which insurance is consistent with the
insurance which is maintained by the Practice pursuant to Section 4.5 of this
Professional Business Management Agreement. Professional Business Manager shall
cause the Practice to be named as an additional insured on Professional Business
Manager’s professional, casualty and comprehensive general liability

 

23



--------------------------------------------------------------------------------

policy. Upon the request of the Practice, Professional Business Manager shall
provide the Practice with a certificate evidencing such insurance coverage.
Professional Business Manager, in agreement with the Practice, may also carry,
as an Office expense, key person life and disability insurance on any
Shareholder or Professional employee of the Practice in amounts determined
reasonable and sufficient by the Professional Business Manager. Professional
Business Manager shall be the owner and beneficiary of any such insurance,
although the Parties hereby agree that the proceeds of any such insurance shall
be paid to the Account as Adjusted Gross Revenues unless the Parties agree to a
specific split of the proceeds. Should only the Practice choose to obtain key
person life and disability insurance, the Practice shall pay all premiums as a
Practice Expense and shall receive all proceeds. Further, if only the
Professional Business Manager chooses to obtain such insurance, Professional
Business Manager shall pay all premiums as a Professional Business Manager
Expense and shall receive the proceeds. The Practice shall cause its
Professionals to submit to a medical examination necessary to obtain such
insurance.

 

3.16 No Warranty or Representations. The Practice acknowledges that Professional
Business Manager has not made and will not make any express or implied
warranties or representations that the Management Services provided by
Professional Business Manager will result in any particular amount or level of
income to the Practice. Specifically, Professional Business Manager has not
represented that its Management Services will result in higher revenues, lower
expenses, greater profits, or growth in the number of patients treated by the
Practice’s Professionals.

 

3.17 Marketing and Public Relations. Professional Business Manager acknowledges
that the Practice desires a public relations program to enhance its optometric
and/or therapeutic optometric practice and to extend the Office’s ability to
provide Professional Eye Care Services to patients. Subject to the Practice’s
approval, Professional Business Manager shall design and implement an
appropriate public relations program on behalf of the Practice, with appropriate
emphasis on public awareness of the availability of Professional Eye Care
Services at the Office. The public relations program shall be conducted in
compliance with applicable laws and regulations governing advertising by the
optometrical and optometric professions.

 

3.18 Acquisition of Services and Supplies. In obtaining services, supplies and
personnel for or on behalf of the Practice pursuant to this Professional
Business Management Agreement, Professional Business Manager shall be authorized
to obtain such services, supplies and personnel from an affiliate of
Professional Business Manager provided that the Office Expenses which are
incurred by or on behalf of the Professional Business Manager shall be
consistent with the expenses of optical dispensaries similar in size, type, and
operations in the Commonwealth.

 

3.19 Coordination of Obligations and Responsibilities. Professional Business
Manager shall, in good faith, coordinate all of its obligations and
responsibilities under this Professional Business Management Agreement with
Retail Business Manager’s performance of its obligations and responsibilities
under the Retail Business Management Agreement. Any dispute, conflict or
disagreement between Professional Business Manager and Retail Business Manager
regarding their respective obligations and responsibilities shall be referred to
the Practice Advisory Council for resolution.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

 

OBLIGATIONS AND RESPONSIBILITIES OF THE PRACTICE.

 

4.1 Professional Services. The Practice shall diligently conduct the business of
an optometric and/or therapeutic optometric practice, including utilizing its
capacities to the greatest extent practicable to provide Professional Eye Care
Services to patients of the Office. The Practice shall retain that number of
Professional as are reasonably necessary and appropriate in the sole discretion
of the Practice for the provision of Professional Eye Care Services and shall
determine their assignment and scheduled hours of practice at Office locations.
The Practice shall provide Professional Eye Care Services to the Office’s
patients in compliance at all times with ethical, laws and regulations applying
to the optometric and/or therapeutic optometric professions. The Practice shall
ensure that each Professional associated with or employed by the Practice to
provide optometric and/or therapeutic optometric care to the Office’s patients
is licensed by the Commonwealth of Virginia. The Practice shall establish and
implement a program to monitor the quality of Professional Eye Care Services
provided at the Office (the “Continuous Quality Improvement Program”). The
Continuous Quality Improvement Program shall be designed to promote and maintain
quality care consistent with accepted practices prevailing from time to time in
the area where each Office facility is situated.

 

4.2 Optometric and Therapeutic Optometric Practice. The Practice shall use and
occupy the Office for the provision of Professional Eye Care Services and shall
comply with all applicable local rules, ordinances and all standards of
optometric and/or therapeutic optometric care. It is expressly acknowledged by
the parties that the optometric and/or therapeutic optometric practice or
practices conducted at the Office shall be conducted solely by Professionals
employed by or under contract with the Practice, and no other Professional shall
be permitted to use or occupy the Office without the prior written consent of
Professional Business Manager.

 

4.3 Employment of Professionals. Subject to Section 3.13 hereof, the Practice
shall be responsible for the hiring, compensation, supervision, evaluation, and
termination of all Professionals. At the request of the Practice, Professional
Business Manager shall be available to consult with the Practice respecting such
matters. The Practice shall be responsible for the payment of such
Professionals’ salaries and wages, payroll taxes, benefits, and all other taxes
and charges now or hereafter applicable to them. The Practice shall employ and
contract only with licensed Professionals who meet applicable credentialing
guidelines established by the Practice. The Practice shall not in any fiscal
year contract in the aggregate with Professionals for an amount (including the
cost of associated benefits, payroll expense, and professional liability
coverage) which is greater than the amount provided for such purpose in the
Budget for such fiscal year. If requested by the Professional Business Manager,
the Practice shall obtain and enforce formal written employment agreements from
each of its present full-time (an average of thirty (30) or more hours per week)
Professionals, except for the President of the Practice, and those employed in
the future in such form as mutually agreed upon by the Practice and the
Professional Business Manager (“Employment Agreement”) containing a restrictive
covenant (the “Restrictive Covenant”). The Practice further represents, warrants
and covenants that the President of the Practice has entered into an employment
agreement substantially the form attached hereto as Exhibit 4.3, (the
“Presidents Employment Agreement Commission”) which

 

25



--------------------------------------------------------------------------------

agreement is currently and shall remain in force and effect during the term of
this Agreement unless terminated in accordance therewith.

 

4.4 Professional Standards. As a continuing condition of Professional Business
Manager’s obligations hereunder each Professional and any other Professional
personnel retained by the Practice to provide Professional Eye Care Services
must (i) have and maintain a valid and unrestricted license to practice
optometry or ophthalmology in the Commonwealth, (ii) comply with, be controlled
and governed by, and provide Professional Eye Care Services in accordance with
applicable federal, state and municipal laws, rules, regulations, ordinances and
orders, and the ethics and standard of care of the optometric community wherein
the principal Office of the Practice is located, and (iii) provide on a
continual basis, quality care to its patients.

 

4.5 Practice’s Insurance. The Practice shall, as a Practice Expense, obtain and
maintain with commercial carriers chosen by the Practice appropriate workers’
compensation coverage for the Practice’s employed personnel, if any, and
professional and comprehensive general liability insurance covering the Practice
and each of the Professionals involved in the provision of Professional Eye Care
Services. The comprehensive general liability coverage with respect to each of
the Professionals shall be in the minimum amount of One Million Dollars
($1,000,000) and professional liability coverage shall be in the minimum amount
of One Million Dollars ($1,000,000) for each occurrence and One Million Dollars
($1,000,000) annual aggregate. The insurance policy or policies shall provide
for at least thirty (30) days’ advance written notice to the Practice from the
insurer as to any alteration of coverage, cancellation, or proposed cancellation
for any cause. Upon the termination of this Professional Business Management
Agreement for any reason, the Practice shall continue to carry professional
liability insurance in the amounts specified herein for the shorter period of
(i) the period set forth in the Commonwealth’s statute of repose (or if no
statute of repose exists, the Commonwealth’s statute of limitations) for
bringing professional malpractice claims based upon injuries which are not
immediately discoverable plus any applicable tolling periods, or (ii) ten
(10) years after termination; or if the Practice dissolves or ceases to practice
optometry, the Practice shall obtain and maintain as a Practice Expense “tail”
professional liability coverage, in the amounts specified in this Section for
the shorter period of (i) the period set forth in the Commonwealth’s statute of
repose (or if no statute of repose exists, the Commonwealth’s statute of
limitations) for bringing professional malpractice claims based upon injuries
which are not immediately discoverable plus any applicable tolling periods, or
(ii) ten (10) years. The Practice shall be responsible for paying all premiums
for Shareholder “tail” insurance coverage and such coverage shall be a Practice
Expense; provided, however, that the Practice may cause its Professionals to be
responsible for paying the premiums for such “tail” insurance coverage.

 

4.6 Confidential and Proprietary Information. The Practice agrees that it shall
not disclose any Confidential Information of the Professional Business Manager
to other persons without Professional Business Manager’s express written
authorization, such Confidential Information shall not be used in any way
detrimental to Professional Business Manager, and the Practice will keep such
Confidential Information confidential and will ensure that its affiliates and
advisors who have access to such Confidential Information comply with these
nondisclosure obligations; provided, however, that the Practice may disclose
Confidential Information to those of its Representatives who need to know
Confidential Information for the purposes of this Professional Business
Management Agreement, it being understood and agreed by the Practice

 

26



--------------------------------------------------------------------------------

that such Representatives will be informed of the confidential nature of the
Confidential Information, will agree to be bound by this Section, and will be
directed by the Practice not to disclose to any other person any Confidential
Information.

 

4.7 Non-Competition. The Practice hereby recognizes, acknowledges, and avers
that Professional Business Manager will incur substantial costs in providing the
equipment, support services, personnel, management, administration, and other
items and services that are the subject matter of this Professional Business
Management Agreement and that in the process of providing services under this
Professional Business Management Agreement, the Practice will be privy to
financial and Confidential Information, to which the Practice would not
otherwise be exposed. The Parties also recognize that the services to be
provided by Professional Business Manager will be feasible only if the Practice
operates an active practice to which the Professionals associated with the
Practice devote their full time and attention. The Practice agrees,
acknowledges, and avers that the non-competition covenants described hereunder
are necessary for the protection of Professional Business Manager, and that
Professional Business Manager would not have entered into this Professional
Business Management Agreement without the following covenants.

 

(a) Restrictive Covenants by Optometrists. If requested by the Professional
Business Manager, the Practice shall cause the non-Shareholder Professionals to
agree not to practice optometry and/or therapeutic optometry or provide Optical
Services within a certain radius, as set forth in Exhibit 4.7, of the Office
location at which such non-Shareholder Professionals performed services on a
regular basis for sixteen (16) or more hours per week or one thousand
(1,000) hours during the last twelve (12) months of such Professionals’
employment with the Practice. The Restrictive Covenant shall be effective for a
period of one (1) year following termination of employment with the Practice and
may be subject to a liquidated damages provision as authorized hereafter.

 

(b) Liquidated Damages. The Practice represents, warrants, and covenants that
the Restrictive Covenant described above will contain a liquidated damages
provision, consistent with the laws of the Commonwealth, mandating the payment
of $25,000.00 in liquidated damages. Any liquidated damage amount collected by
the Practice through enforcement of the Restrictive Covenant shall be delivered
immediately to Professional Business Manager for deposit in the Account and
included in the Adjusted Gross Revenue. The Practice hereby stipulates and
agrees that Professional Business Manager will suffer severe harm if the
Practice fails or refuses to obtain and enforce the Restrictive Covenant,
including the aforesaid liquidated damages provision. The Practice further
stipulate and agree that the parties may be unable to quantify such severe harm,
and, accordingly, the Practice shall pay to Professional Business Manager the
amount of $25,000.00, as agreed upon stipulated damages in the event of such
failure or refusal to obtain and enforce the Restrictive Covenant. Any
liquidated damage amount collected from the Practice as a result of its failure
or refusal to enforce the Restrictive Covenant, shall be immediately paid to
Professional Business Manager, and shall not be included in the Adjusted Gross
Revenue for the Practice.

 

(c) The Practice understands and acknowledges that Professional Business Manager
shall suffer severe harm in the event that the foregoing non-competition
covenants in Section 4.7 are violated, and accordingly, if the Practice breaches
any obligation of Section 4.7,

 

27



--------------------------------------------------------------------------------

in addition to any other remedies available under this Professional Business
Management Agreement, at law or in equity, Professional Business Manager shall
be entitled to enforce this Professional Business Management Agreement by
injunctive relief and by specific performance of the Professional Business
Management Agreement, such relief to be without the necessity of posting a bond,
cash or otherwise. Additionally, nothing in this Section 4.7(c) shall limit
Professional Business Manager’s right to recover any other damages to which it
is entitled as a result of the Practice’s breach. The time period for which the
non-competition covenant is effective shall be extended day for day for the time
period the Practice is in violation of the non-competition covenant. If any
provision of the covenants is held by a court of competent jurisdiction to be
unenforceable due to an excessive time period, geographic area, or restricted
activity, the covenant shall be reformed to comply with such time period,
geographic area, or restricted activity that would be held enforceable.
Following termination of this Professional Business Management Agreement
pursuant to Section 6.2(b) hereof, the Practice shall not amend, alter or
otherwise change any term or provision of the Restrictive Covenants or
liquidated damages provisions of the Employment Agreements or the President’s
Employment Agreement with the Professionals. Following termination of this
Agreement pursuant to Section 6.2(a) hereof, the Practice and the Professionals
shall be relieved of the restrictions imposed by this Section 4.7.

 

4.8 Name, Trademark. The Practice conducts its professional practice under the
name of “Hour Eyes Doctors of Optometry, P.C.” and that name is duly registered,
qualified, or licensed under the laws of the Commonwealth. The Practice
covenants and promises that the Practice will not take any action that is
reasonably likely to result in the loss of registration, qualification or
licensure of the name or fail to take any reasonably necessary action that will
maintain the registration, qualification, or licensure current.

 

4.9 Billing Information and Assignments; Establishment of Fees. The Practice
shall promptly provide the Professional Business Manager with all billing and
other information reasonably requested by the Professional Business Manager to
enable it to bill and collect the Office’s fees and other charges and
reimbursement claims pursuant to Section 3.9, and the Practice shall use its
best efforts to procure consents to assignments and other approvals and
documents necessary to enable the Professional Business Manager to obtain
payment or reimbursement from third parties for such fees, other charges and
claims.

 

4.10 Provider Agreements. The Practice shall have ultimate authority with regard
to all contractual arrangements with third parties for the Practice’s provision
of Professional Eye Care Services, and the Practice may at its sole discretion
reject or otherwise refuse to enter into any such contractual arrangement.

 

4.11 Tax Matters. The Practice shall prepare or arrange for the preparation by
an accountant selected by the Practice of all appropriate corporate tax returns
and reports required of the Practice including such returns and reports required
with respect to the Professional Practice Account. All costs and expenses
relating to the preparation of such returns and reports shall be deemed a
Practice Expense.

 

28



--------------------------------------------------------------------------------

4.12 Shareholders’ Undertaking to Enforce Certain Provisions of Agreement. The
Practice shall cause to be executed by all Shareholders of the Practice an
undertaking in the form of Exhibit 4.12 by such Shareholders to ensure that the
covenants not to compete described in Section 4.7 of this Professional Business
Management Agreement are enforced by the Practice against any individuals
violating such covenants.

 

4.13 Limitations on Actions of the Practice. The Practice shall not take any of
the following actions without the express prior written consent of Professional
Business Manager:

 

(a) Any action leading to or intended to result in the merger, combination or
consolidation of the Practice or Office with, or acquisition of the Practice,
the Office, or their businesses by, any other entity;

 

(b) Mortgage or encumber any of the Practice’s real, personal or mixed property
as security for any indebtedness which is not contemplated by the Budget;

 

(c) Pay any dividend or make any other distribution, whether in cash or in kind,
to Shareholders of the Practice, if any compensation owed by the Practice to
Professional Business Manager hereunder has not been paid in full, and if any
and all monetary obligations of the Practice to Professional Business Manager
have not been fully paid in accordance with the terms of any and all documents
governing such obligations;

 

(d) Dissolve or liquidate the Practice, or take any action with a view to or
likely to have the result of the dissolution or liquidation of the Practice; or

 

(e) Authorize the provision of professional services such that the income
derived therefrom is not owned by the Practice; provided that no such consent is
necessary for (i) professional services performed by Professionals during said
Professionals’ vacation time, or (ii) professional services performed in
connection with duties and responsibilities as a member of the Reserves or
National Guard.

 

4.14 Leases of Office. The Practice shall maintain and fulfill all of its
obligations under leases of Office facilities or locations.

 

29



--------------------------------------------------------------------------------

ARTICLE V

 

BUSINESS MANAGER’S COMPENSATION.

 

5.1 Base Management Fee. The Practice and Professional Business Manager agree to
the compensation set forth herein as being paid to Professional Business Manager
in consideration of a substantial commitment made by Professional Business
Manager hereunder and that such fees are fair and reasonable. Each month
Professional Business Manager shall be paid the Management Fee calculated and
determined as set forth in Exhibit 5.1.

 

5.2 Adjustments to Management Fees for New Offices. In the event any New Offices
are opened or any of the other Offices cease operations in accordance with the
terms hereof, the Management Fee shall be amended as may be then mutually agreed
upon.

 

5.3 Reasonable Value. Payment of the Management Fee is not intended to be and
shall not be interpreted or applied as permitting Professional Business Manager
to share in the Practice’s fees for Professional Eye Care Services or any other
services, but is acknowledged as the Parties’ negotiated agreement as to the
reasonable fair market value of Professional Business Manager’s commitment to
pay all Office Expenses and the fair market value of the equipment, contract
analysis and support, other support services, purchasing, personnel, management,
administration, strategic management and other items and services furnished by
Professional Business Manager pursuant to the Professional Business Management
Agreement, considering the nature and volume of the services required and the
risks assumed by Professional Business Manager. The Practice and Professional
Business Manager recognize and acknowledge that Professional Business Manager
will incur substantial costs and business risks in undertaking to pay all Office
Expenses and in providing the support services, personnel, marketing,
management, administration, and other items and services that are the subject
matter of this Professional Business Management Agreement. It is the intent of
the Parties that the Management Fee reasonably compensate Professional Business
Manager for the value to the Practice of Professional Business Manager’s
administrative expertise, given the considerable business risk to Professional
Business Manager in providing the Management Services that are the subject of
this Professional Business Management Agreement.

 

5.4 Payment of Management Fee. To facilitate the payment of the Management Fee
as provided in Section 5.1 hereof, the Practice hereby expressly authorizes
Professional Business Manager to make withdrawals of the Management Fee from the
Professional Practice Account as such fee becomes due and payable during the
Term in accordance with Section 3.10(a) and after termination as provided in
Section 6.3. Professional Business Manager shall deliver to the Practice an
invoice for the Management Fee accompanied by a reasonably detailed statement of
the information upon which the Management Fee calculation is based.

 

5.5 Disputes Regarding Fees.

 

(a) It is the Parties’ intent that any disputes regarding performance standards
of the Professional Business Manager be resolved to the extent possible by good
faith negotiation. To that end, the Parties agree that if the Practice in good
faith believes that Professional Business Manager has failed to perform its
obligations, and that as a result of such

 

30



--------------------------------------------------------------------------------

failure, the Practice is entitled to a set-off or reduction in its Management
Fees, the Practice shall give Professional Business Manager notice of the
perceived failure and request in the notice a set-off or reduction in Management
Fees. Professional Business Manager and the Practice shall then negotiate the
dispute in good faith, and if an agreement is reached, the Parties shall
implement the resolution without further action. At the request of Professional
Business Manager or the Practice, the Practice Advisory Council shall make
recommendations to Professional Business Manager with respect to any dispute
concerning a set off or reduction in Management Fees.

 

(b) If the Parties cannot reach a resolution within a reasonable time, the
Parties shall submit the dispute to mediation to be conducted in accordance with
the American Arbitration Association’s Commercial Mediation Rules.

 

(c) If the mediation process fails to resolve the dispute, the dispute shall be
submitted by either Party to binding arbitration under Section 8.7.

 

ARTICLE VI

 

TERM AND TERMINATION

 

6.1 Initial and Renewal Term. The Term of this Professional Business Management
Agreement will be for an initial period of forty (40) years after September 30,
1997, and shall be automatically renewed for successive five (5) year periods
thereafter, provided that neither Professional Business Manager nor the Practice
shall have given notice of termination of this Professional Business Management
Agreement at least one hundred twenty (120) days before the end of the initial
term or any renewal term, or unless otherwise terminated as provided in
Section 6.2 of this Professional Business Management Agreement.

 

6.2 Termination.

 

(a) Termination by the Practice. The Practice may immediately terminate this
Professional Business Management Agreement at its discretion, upon written
notice pursuant to Section 8.3, as follows:

 

(i) If Professional Business Manager becomes insolvent by reason of its
inability to pay its debts as they mature; is adjudicated bankrupt or insolvent;
files a petition in bankruptcy, reorganization or similar proceeding under the
bankruptcy laws of the United States or shall have such a petition filed against
it which is not discharged within thirty (30) days; has a receiver or other
custodian, permanent or temporary, appointed for its business, assets or
property; makes a general assignment for the benefit of creditors; has its bank
accounts, property or accounts attached; has execution levied against its
business or property; or voluntarily dissolves or liquidates or has a petition
filed for corporate dissolution and such petition is not dismissed with thirty
(30) days;

 

(ii) If the Professional Business Manager fails to comply with any material
provision of this Professional Business Management Agreement and does not
correct such failure within ninety (90) days (or twenty (20) days with respect
to a material breach of the

 

31



--------------------------------------------------------------------------------

HIPAA Addendum attached hereto as Exhibit 3.14) after written notice of such
failure to comply is delivered by the Practice specifying the nature of the
breach in reasonable detail; or

 

(iii) Professional Business Manager commits any act of fraud, misappropriation
or embezzlement, or any other felony and as a result the Professional Business
Manager is unable to substantially perform under the terms of this Professional
Business Management Agreement.

 

(b) Termination by Professional Business Manager. Professional Business Manager
may immediately terminate this Professional Business Management Agreement at its
discretion, upon written notice pursuant to Section 8.3, as follows:

 

(i) The revocation, suspension, cancellation or restriction of any Shareholders’
license to practice optometry in the Commonwealth if, in the reasonable
discretion of the Professional Business Manager, the Practice will not be
financially viable after such revocation, suspension, cancellation, or
restriction.

 

(ii) If the Practice becomes insolvent by reason of its inability to pay its
debts as they mature; is adjudicated bankrupt or insolvent; files a petition in
bankruptcy, reorganization or similar proceeding under the bankruptcy laws of
the United States or shall have such a petition filed against it which is not
discharged within thirty (30) days; has a receiver or other custodian, permanent
or temporary, appointed for its business, assets or property; makes a general
assignment for the benefit of creditors; has its bank accounts, property or
accounts attached; has execution levied against its business or property; or
voluntarily dissolves or liquidates or has a petition filed for corporate
dissolution and such petition is not dismissed with thirty (30) days;

 

(iii) If the Practice fails to comply with any material provision of this
Professional Business Management Agreement, or any other agreement with
Professional Business Manager, and does not correct such failure within ninety
(90) days after written notice of such failure to comply is delivered by
Professional Business Manager specifying the nature of the breach in reasonable
detail;

 

(iv) If the Practice or any of the Practice Professionals commit any act of
fraud, misappropriation or embezzlement, or any other felony and as a result the
Practice is unable to substantially perform under the terms of this Professional
Business Management Agreement; or

 

(v) If any of the material representations of the Practice are false or
incorrect when made or hereafter become materially false or incorrect or any
warranty of the Practice is materially breached.

 

(c) Termination by Agreement. In the event the Practice and Professional
Business Manager shall mutually agree in writing, this Professional Business
Management Agreement may be terminated on the date specified in such written
agreement.

 

(d) Legislative, Regulatory or Administrative Change. In the event there shall
be a change in the Medicare or Medicaid statutes, federal statutes, state
statutes, case law,

 

32



--------------------------------------------------------------------------------

administrative interpretations, regulations or general instructions, the
adoption of new federal or state legislation, a change in any third-party
reimbursement system, or any finding, ruling, or decree of any regulatory body
concerning this Professional Business Management Agreement, any of which are
reasonably likely to materially and adversely affect the manner in which either
Party may perform or be compensated for its services under this Professional
Business Management Agreement or which shall make this Professional Business
Management Agreement or any related agreements unlawful or unenforceable, or
which would be reasonably likely to subject either Party to this Professional
Business Management Agreement, or any member, shareholder, officer, director,
employee, agent or affiliated organization to any civil or criminal penalties or
administrative sanctions, the Parties shall immediately use their best efforts
to enter into a new service arrangement or basis for compensation for the
services furnished pursuant to this Professional Business Management Agreement
that complies with the law, regulation, policy, finding, ruling, or decree, or
which minimizes the possibility of such penalties, sanctions or
unenforceability, and that approximates as closely as possible the economic
position of the Parties prior to the change. If the Parties are unable to reach
a new agreement within sixty (60) days, this Professional Business Management
Agreement shall be terminated upon ninety (90) days written notice by either
party to the other.

 

6.3 Effects of Termination.

 

(a) Obligation After Termination. Upon termination of this Professional Business
Management Agreement, as hereinabove provided, neither Party shall have any
further obligations hereunder except for

 

(i) obligations accruing prior to the date of termination, including, without
limitation, payment of the Management Fee relating to services provided prior to
the termination of this Professional Business Management Agreement;

 

(ii) obligations, promises, or covenants set forth herein that are expressly
made to extend beyond the Term, including, without limitation, insurance and
indemnities, which provisions shall survive the expiration or termination of
this Professional Business Management Agreement;

 

(iii) the obligation of the Practice described in Section 6.4; and

 

(iv) the obligation of the Practice to repay amounts advanced by Professional
Business Manager to the Practice.

 

(b) Receipt of Collections After Termination. In effectuating the provisions of
this Section 6.3, the Practice specifically acknowledges and agrees that if this
Professional Business Management Agreement terminates pursuant to Sections 6.1,
6.2(b) or 6.2 (d), Professional Business Manager shall continue for a period not
to exceed ninety (90) days to exclusively collect and receive on behalf of the
Practice all cash collections from accounts receivable in existence at the time
this Professional Business Management Agreement is terminated, it being
understood that

 

(i) such cash collections will represent compensation to Professional Business
Manager to the extent of all outstanding obligations to Professional

 

33



--------------------------------------------------------------------------------

Business Manager by the Practice pursuant to this Agreement; for Management
Services already rendered;

 

(ii) Professional Business Manager shall not be entitled to collect accounts
receivable after the termination date if this Agreement is terminated pursuant
to Section 6.2(a);

 

(iii) the Professional Business Manager shall deduct from such cash collections
any other amounts owed to Professional Business Manager under this Professional
Business Management Agreement, including, without limitation, ten percent
(10%) of such cash collections as its Management Fee during any period after the
termination of this Professional Business Management Agreement while such
collections are taking place and any reasonable costs incurred by Professional
Business Manager in carrying out the post termination procedures and
transactions contemplated herein; and

 

(iv) Professional Business Manager shall remit remaining amounts from such
collection activities, if any, to the Practice.

 

(c) Surrender of Books After Termination. Upon the expiration or termination of
this Professional Business Management Agreement for any reason or cause
whatsoever, Professional Business Manager shall surrender to the Practice all
books and records pertaining to the Office.

 

6.4 Purchase Obligation. Upon expiration of this Professional Business
Management Agreement in accordance with Section 6.1 or termination of this
Professional Business Management Agreement by Professional Business Manager, as
set forth in Sections 6.2(b) or 6.2(d) above, the Practice shall upon
Professional Business Manager’s demand:

 

(a) Purchase from Professional Business Manager at book value all of the assets,
tangible and intangible, including inventory and supplies used in the operations
of the Office, including all replacements and additions thereto made by
Professional Business Manager pursuant to the performance of its obligations
under this Professional Business Management Agreement, set forth on the books of
Professional Business Manager as adjusted through the last day of the month most
recently ended prior to the date of such termination in accordance with GAAP to
reflect operations of the Office, depreciation, amortization, and other
adjustments of assets shown on the books of Professional Business Manager.

 

(b) Assume all contracts and leases and the Practice’s pro rata share of all
debts and payables that are obligations of Professional Business Manager and
that relate principally to the performance of Professional Business Manager’s
obligations under this Professional Business Management Agreement; provided,
however, that the Practice shall only be obligated to assume such contacts and
leases if the Practice will be able to enjoy the benefits of the contracts and
leases following such assumption;

 

(c) Cause to be executed by Shareholders of the Practice such security
agreements reasonably required by Professional Business Manager in connection
with the purchase described in this Section 6.4. All current Shareholders of the
Practice shall on or before the effective date of this Professional Business
Management Agreement, and all individuals who

 

34



--------------------------------------------------------------------------------

become Shareholders of the Practice after the effective date of commencement of
this Professional Business Management Agreement shall upon becoming a
Shareholder of the Practice, execute and deliver to Professional Business
Manager an undertaking to comply with this Section 6.4 which shall be in the
form of Exhibit 6.4.

 

6.5 Closing of Purchase. When the Practice purchases the assets pursuant to
Section 6.4, the Practice shall pay cash or deliver a note payable in equal
monthly installments over five (5) years at an interest rate not to exceed
“prime” plus one (1%) percent (“prime” being the commercial lending rate of Bank
of America, N.A. ), per annum, for the purchased assets. The amount of the
purchase price shall be reduced by the amount of debt and liabilities of
Professional Business Manager, if any, assumed by the Practice, by any payment
the Professional Business Manager has failed to make under this Professional
Business Management Agreement, and by any unpaid portion of any promissory notes
payable by Professional Business Manager to any Shareholder of the Practice. The
Practice and all Shareholders of the Practice shall execute such documents as
may be required to assume the liabilities set forth in Section 6.4(b) and to
remove Professional Business Manager from any liability with respect to such
purchased asset. The closing date for the purchase shall be determined by the
Parties, but shall in no event occur later than the expiration date of this
Professional Business Management Agreement if this Agreement expires in
accordance with Section 6.1, or sixty (60) days from the date of the notice of
termination for cause. The termination of this Professional Business Management
Agreement shall become effective upon the closing of the sale of the assets if
the assets are purchased, and all Parties shall be released from any restrictive
covenants provided for in Section 4.7 on the closing date. From and after any
termination, each Party shall provide the other Party with reasonable access to
the books and records then owned by it to permit such requesting Party to
satisfy reporting and contractual obligations that may be required of it.

 

6.6 Limitation of Liability. In no event shall Professional Business Manager be
liable to the Practice for any indirect, special or consequential damages or
lost profits, arising out of or related to this Professional Business Management
Agreement or the performance or breach thereof, even if Professional Business
Manager has been advised of the possibility thereof.

 

ARTICLE VIII

 

INDEMNIFICATION; THIRD PARTY CLAIMS

 

7.1 Indemnification by the Practice. The Practice shall indemnify and hold
harmless Professional Business Manager and Professional Business Manager’s
shareholders, directors, officers, agents and employees, from and against all
claims, demands, liabilities, losses, damages, costs and expenses, including
reasonable attorneys’ fees, resulting in any manner, directly or indirectly,
from the negligent or intentional acts or omissions of the Practice or its
members, Shareholders, directors, officers, employees, agents or independent
contractors, including but not limited to any such claims, demands, liabilities,
losses, damages, costs and expenses which accrued or arose prior to the date of
execution of this Professional Business Management Agreement.

 

7.2 Indemnification by Professional Business Manager. Professional Business
Manager shall indemnify and hold harmless the Practice, and the Practice’s
members,

 

35



--------------------------------------------------------------------------------

Shareholders, directors, officers, agents and employees, from and against any
and all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys’ fees, resulting in any manner, directly or
indirectly, from the negligent or intentional acts or omissions of Professional
Business Manager or its shareholders, directors, officers, employees, agents or
independent contractors.

 

7.3 Notice of Claim for Indemnification. No claims for indemnification under
this Professional Business Management Agreement relating to claims solely
between the Parties shall be valid unless notice of such claim is delivered to
the Practice (in the case of a claim by Professional Business Manager) or
Professional Business Manager (in the case of a claim by the Practice) within
one (1) year after the Party making such claim first obtained knowledge of the
facts upon which such claim is based. Any such notice shall set forth in
reasonable detail, to the extent known by the Party giving such notice, the
facts on which such claim is based and the resulting estimated amount of
damages.

 

7.4 Matters Involving Third Parties.

 

(a) If the Practice or Professional Business Manager receives notice or acquires
knowledge of any matter which may give rise to a claim by another person and
which may then result in a claim for indemnification under this Professional
Business Management Agreement, then: (i) if such notice or knowledge is received
or acquired by the Practice, the Practice shall promptly notify Professional
Business Manager; and (ii) if such notice or knowledge is received or acquired
by Professional Business Manager, the Professional Business Manager shall
promptly notify the Practice; except that no delay in giving such notice shall
diminish any obligation under this Professional Business Management Agreement to
provide indemnification unless (and then solely to the extent) the Party from
whom such indemnification is sought is prejudiced.

 

(b) Any Party from whom such indemnification (the “Indemnifying Party”) is
sought shall have the right to defend the Party seeking such indemnification
(the “Indemnified Party”) against such claim by another person (the “Third Party
Claim”) with counsel of the Indemnifying Party’s choice reasonably satisfactory
to the Indemnified Party so long as: (i) within fifteen (15) days after the
Indemnified Party has given notice of the Third Party Claim to the Indemnifying
Party, the Indemnifying Party notifies the Indemnified Party that the
Indemnifying Party will indemnify the Indemnified Party from and against all
adverse consequences the Indemnified Party may suffer caused by, resulting from,
arising out of or relating to such Third Party Claim; (ii) the Indemnifying
Party provides the Indemnified Party with evidence reasonably satisfactory to
the Indemnified Party that the Indemnifying Party has the financial resources
necessary to defend against the Third Party Claim and fulfill its
indemnification obligations; (iii) the Third Party Claim seeks money damages;
(iv) settlement of, or an adverse judgment with respect to, the Third Party
Claim (other than an optometric malpractice claim) is not, in the good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice adverse to the continuing business interests of the Indemnified Party;
and (v) the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently.

 

36



--------------------------------------------------------------------------------

(c) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 7.4(b): (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim; (ii) the Indemnified Party shall not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior consent of the Indemnifying Party; and
(iii) the Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior consent of the Indemnified Party.

 

(d) If any of the conditions specified in Section 7.4(b) is not satisfied,
however; (i) the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the Third Party
Claim in any manner it may deem advisable (and the Indemnified Party need not
consult with, or obtain any consent from, any Indemnifying Party in connection
therewith); (ii) the Indemnifying Party shall reimburse the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim (including reasonable attorneys’ and accountants’ fees and expenses); and
(iii) the Indemnifying Party shall remain responsible for any adverse
consequences the Indemnified Party may suffer caused by, resulting from, arising
out of or relating to such Third Party Claim to the fullest extent provided in
this Professional Business Management Agreement.

 

7.5 Settlement. Except as permitted by Section 7.4, a Party shall not compromise
or settle any claim for which the other Party is obligated to indemnify it
without the written consent of such Party.

 

7.6 Cooperation. The Indemnified Party shall make available all information and
assistance that the Indemnifying Party may reasonably request in conjunction
with assessing, defending and settling said claim.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Administrative Services Only. Nothing in this Professional Business
Management Agreement is intended or shall be construed to allow Professional
Business Manager to exercise control, authority or direction over the manner or
method by which the Practice and its Professionals perform Professional Eye Care
Services or other professional health care services. The rendition of all
Professional Eye Care Services, including, but not limited to, the prescription
or administration of medicine and drugs, shall be the sole responsibility of the
Practice and its Professionals, and Professional Business Manager shall not
interfere in any manner or to any extent therewith. Nothing contained in this
Professional Business Management Agreement shall be construed to permit
Professional Business Manager to engage in the practice of optometry, it being
the sole intention of the Parties hereto that the services to be rendered to the
Practice by Professional Business Manager are solely for the purpose of
providing non-optometric management and administrative services to the Practice
so as to enable the Practice to devote its full time and energies to the
professional conduct of its professional eye care practice and provision of
Professional Eye Care Services to its patients.

 

37



--------------------------------------------------------------------------------

8.2 Status of Independent Contractor. The Practice and Professional Business
Manager and their shareholders are not, and shall not be deemed to be by virtue
of this Professional Business Management Agreement, joint venturers, partners,
employees or agents of each other (except as expressly provided in this
Professional Business Management Agreement). Except as may be expressly provided
herein, neither Party shall have any authority to bind the other without the
other’s express written consent; and then only to the extent of the authority
conferred by such express written consent. Each Party is an independent
contractor, and each Party shall remain professionally and economically
independent of the other. In the course of the business relationship
contemplated in this Professional Business Management Agreement only the
Practice and its Professionals shall practice optometry and/or therapeutic
optometry, and they shall do so as independent professionals with no employment
relationship to Professional Business Manager. Professional Business Manager and
the Practice agree that the Practice shall retain absolute authority to direct
the optometric, professional, and ethical aspects of its optometric and/or
therapeutic optometric practice, any authority granted herein to Professional
Business Manager concerning the business and administrative aspects of such
practice notwithstanding. Each party shall be solely responsible for and shall
comply with all state and federal laws applicable to that party pertaining to
employment taxes, income tax withholding, unemployment compensation
contributions, and other employment related matters.

 

8.3 Notices. Any notice, demand, or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when in writing
and personally delivered or mailed by prepaid certified or registered mail,
return receipt requested, addressed as follows:

 

The Practice:

  

Hour Eyes Doctors of Optometry, P.C.

    

8359 Leesburg Pike

    

Vienna, Virginia 22182

    

Attention: Daniel Poth, O.D.

Professional Business Manager:

  

Visionary Retail Management, Inc.

    

11103 West Avenue

    

San Antonio, Texas 78213

    

Attention: Douglas Shepard

    

Executive Vice President

with a copy to:

  

Cox Smith Matthews Incorporated

    

112 E. Pecan, Suite 1800

    

San Antonio, Texas 78205

    

Attention: Steven A. Elder

 

or to such other address, or to the attention of such other person or officer,
as any party may by written notice designate.

 

38



--------------------------------------------------------------------------------

8.4 Governing Law. This Professional Business Management Agreement shall in all
respects be governed, interpreted and construed in accordance with the laws of
the Commonwealth without giving effect to principles of comity or conflicts of
laws thereof.

 

8.5 Jurisdiction and Venue. Professional Business Manager and the Practice
hereby consent to the personal jurisdiction and venue of the state and federal
courts in the judicial circuit where the Practice has its principal corporate
office, and do hereby waive all questions of personal jurisdiction and venue,
including, without limitation, the claim or defense that such courts constitute
an inconvenient forum.

 

8.6 Assignment. Except as may be herein specifically provided to the contrary,
this Professional Business Management Agreement shall inure to the benefit of
and be binding upon the Parties hereto and their respective legal
representatives, successors, and assigns; provided, however, that the Practice
may not assign this Professional Business Management Agreement without the prior
written consent of Professional Business Manager, which consent may be withheld.
Professional Business Manager may assign or transfer its rights and obligations
under this Professional Business Management Agreement only in the following
situations: (a) pursuant to a merger of Professional Business Manager into
another entity or the sale of substantially all of the assets of Professional
Business Manager; (b) pursuant to the sale and/or assignment of all of this
Professional Business Management Agreement with the Practice’s consent, which
shall not be unreasonably withheld; (c) pursuant to a transfer or assignment of
this Professional Business Management Agreement to one of Professional Business
Manager’s subsidiaries; or (d) pursuant to any transfer or assignment to or by
any financial lender of the Professional Business Manager, and this Professional
Business Management Agreement is subordinate to the rights of such lender. After
such assignment and transfer, the Practice agrees to look solely to such
assignee or transferee for performance of this Professional Business Management
Agreement.

 

8.7 Arbitration. Any and every dispute of any nature whatsoever that may arise
between the Parties, whether sounding in contract, statute, tort, fraud,
misrepresentation, discrimination or any other legal theory, including, but not
limited to, disputes relating to or involving the construction, performance or
breach of this Agreement or any other agreement between the Parties, whether
entered into prior to, on, or subsequent to the date of this Agreement, or those
arising under any federal, state or local law, regulation or ordinance, shall be
determined by binding arbitration in accordance with the then—current commercial
arbitration rules of the American Arbitration Association, to the extent such
rules do not conflict with the provisions of this paragraph. If the amount in
controversy in the arbitration exceeds Two Hundred Fifty Thousand Dollars
($250,000), exclusive of interest, attorneys’ fees and costs, the arbitration
shall be conducted by a panel of three (3) neutral arbitrators. Otherwise, the
arbitration shall be conducted by a single neutral arbitrator. The Parties shall
endeavor to select neutral arbitrators by mutual agreement. If such agreement
cannot be reached within thirty (30) calendar days after a dispute has arisen
which is to be decided by arbitration, any Party or the Parties jointly shall
request the American Arbitration Association to submit to each Party an
identical panel of fifteen (15) persons. Alternate strikes shall be made to the
panel, commencing with the Party bringing the claim, until the names of three
(3) persons remain, or one (1) person if the case is to be heard by a single
arbitrator. The Parties may, however, by mutual agreement, request the American
Arbitration Association to submit additional panels of possible arbitrators.

 

39



--------------------------------------------------------------------------------

The person(s) thus remaining shall be the arbitrator(s) for such arbitration. If
three (3) arbitrators are selected, the arbitrators shall elect a chairperson to
preside at all meetings and hearings. The arbitrator(s), or a majority of them,
shall have the power to determine all matters incident to the conduct of the
arbitration, including without limitation all procedural and evidentiary matters
and the scheduling of any hearing. The award made by a majority of the
arbitrators shall be final and binding upon the Parties thereto and the subject
matter. The arbitration shall be governed by the United States Arbitration Act,
9 U.S.C. §§ 1-16, and judgment upon the award rendered by the arbitrator(s) may
be entered by any court having jurisdiction thereof. The arbitrators shall have
no authority to award punitive or exemplary damages or any statutory multiple
damages, and shall only have the authority to award compensatory damages,
arbitration costs, attorney’s fees declaratory relief, and permanent injunctive
relief, if applicable. Unless otherwise agreed by the parties, the arbitration
shall be held in Atlanta, Georgia. This Section 8.7 shall not prevent either
Party from seeking a temporary restraining order or temporary or preliminary
injunctive relief from a court of competent jurisdiction in order to protect its
rights under this Agreement. In the event a Party seeks such injunctive relief
pursuant to this Agreement, such action shall not constitute a waiver of the
provisions of this Section 8.7, which shall continue to govern any and every
dispute between the Parties, including without limitation the right to damages,
permanent injunctive relief and any other remedy, at law or in equity.

 

8.8 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY DISPUTE OF ANY NATURE WHATSOEVER THAT MAY ARISE BETWEEN
THEM, INCLUDING, BUT NOT LIMITED TO, THOSE DISPUTES RELATING TO, OR INVOLVING IN
ANY WAY, THE CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT OR ANY OTHER
AGREEMENT BETWEEN THE PARTIES, THE PROVISIONS OF ANY FEDERAL, STATE OR LOCAL
LAW, REGULATION OR ORDINANCE NOTWITHSTANDING. By execution of this Agreement,
each of the parties hereto acknowledges and agrees that it has had an
opportunity to consult with legal counsel and that he/she it knowingly and
voluntarily waives any right to a trial by jury of any dispute pertaining to or
relating in any way to the transactions contemplated by this Agreement, the
provisions of any federal, state or local law, regulation or ordinance
notwithstanding.

 

8.9 Waiver of Breach. The waiver by either Party of a breach or violation of any
provision of this Professional Business Management Agreement shall not operate
as, or be construed to constitute, a waiver of any subsequent breach of the same
or another provision hereof.

 

8.10 Enforcement. In the event either Party resorts to legal action to enforce
or interpret any provision of this Professional Business Management Agreement,
the prevailing Party shall be entitled to recover the costs and expenses of such
action so incurred, including, without limitation, reasonable attorneys’ fees.

 

8.11 Gender and Number. Whenever the context of this Professional Business
Management Agreement requires, the gender of all words herein shall include the
masculine, feminine, and neuter, and the number of all words herein shall
include the singular and plural.

 

40



--------------------------------------------------------------------------------

8.12 Additional Assurances. Except as may be herein specifically provided to the
contrary, the provisions of this Professional Business Management Agreement
shall be self-operative and shall not require further agreement by the Parties;
provided, however, at the request of either Party, the other Party shall execute
such additional instruments and take such additional acts as are reasonable and
as the requesting Party may deem necessary to effectuate this Professional
Business Management Agreement.

 

8.13 Consents, Approvals, and Exercise of Discretion. Whenever this Professional
Business Management Agreement requires any consent or approval to be given by
either Party, or either Party must or may exercise discretion, and except where
specifically set forth to the contrary, the Parties agree that such consent or
approval shall not be unreasonably withheld or delayed, and that such discretion
shall be reasonably exercised.

 

8.14 Force Majeure. Neither Party shall be liable or deemed to be in default for
any delay or failure in performance under this Professional Business Management
Agreement or other interruption of service deemed to result, directly or
indirectly, from acts of God, civil or military authority, acts of public enemy,
war accidents, fires, explosions, earthquakes, floods, failure of
transportation, strikes or other work interruptions by either Party’s employees,
or any other similar cause beyond the reasonable control of either Party unless
such delay or failure in performance is expressly addressed elsewhere in this
Professional Business Management Agreement. Notwithstanding the same, the
Parties hereto agree to continue this Professional Business Management Agreement
to the best degree they can so long as reasonably possible and the Practice
shall not be excused from its obligations under Sections 4.1, 6.4 and 6.5
pursuant to this Section 8.14.

 

8.15 Severability. The Parties hereto have negotiated and prepared the terms of
this Professional Business Management Agreement in good faith with the intent
that each and every one of the terms, covenants and conditions herein be binding
upon and inure to the benefit of the respective Parties. Accordingly, if any one
or more of the terms, provisions, promises, covenants or conditions of this
Professional Business Management Agreement or the application thereof to any
person or circumstance shall be adjudged or rendered to any extent invalid,
unenforceable, void or voidable for any reason whatsoever by a court of
competent jurisdiction, an arbitration tribunal, a regulatory agency, or statute
such provision shall be reformed, construed and enforced as if such
unenforceable provision had not been contained herein, and each and all of the
remaining terms, provisions, promises, covenants and conditions of this
Professional Business Management Agreement or their application to other persons
or circumstances shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law. To the extent this
Professional Business Management Agreement is in violation of applicable law,
then the Parties agree to negotiate in good faith to amend the Professional
Business Management Agreement, to the extent possible consistent with its
purposes, to conform to law.

 

8.16 Press Releases and Public Announcements. Except as otherwise required by
law or by applicable rules of any securities exchange or association of
securities dealers, neither the Practice nor the Professional Business Manager
shall issue any press release, make any public announcement or otherwise
disclose any information for the purpose of publication by any print, broadcast
or other public media, relating to the transactions contemplated by this
Agreement, without the prior approval of the other Party.

 

41



--------------------------------------------------------------------------------

8.17 Divisions and Headings. The division of this Professional Business
Management Agreement into articles, sections, and subsections and the use of
captions and headings in connection therewith are solely for convenience and
shall not affect in any way the meaning or interpretation of this Professional
Business Management Agreement.

 

8.18 Amendments and Execution. This Professional Business Management Agreement
and any amendments hereto shall be in writing and executed in multiple copies on
behalf of the Practice by its President, and on behalf of Professional Business
Manager by its President. Each multiple copy shall be deemed an original, but
all multiple copies together shall constitute one and the same instrument.

 

8.19 Licenses, Permits and Certificates. Professional Business Manager and the
Practice shall each obtain and maintain in effect, at all times during the term
of this Professional Business Management Agreement, all licenses, permits and
certificates required by law which are applicable to the performance of their
respective obligations pursuant to this Professional Business Management
Agreement.

 

8.20 No Third Party Beneficiaries. Except as otherwise provided herein, this
Professional Business Management Agreement shall not confer any rights or
remedies upon any person other than Professional Business Manager and the
Practice and their respective successors and permitted assigns.

 

8.21 Compliance with Applicable Laws. Professional Business Manager and the
Practice shall comply with all applicable federal, state and local laws,
regulations, rules and restrictions in the conduct of their obligations under
this Professional Business Management Agreement.

 

8.22 Language Construction. The Practice and Professional Business Manager
acknowledge that each Party hereto and its counsel have reviewed and revised
this Professional Business Management Agreement and agree that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting Party shall not be employed in the interpretation of this
Professional Business Management Agreement.

 

8.23 Entire Professional Business Management Agreement. With respect to the
subject matter of this Professional Business Management Agreement, this
Professional Business Management Agreement supersedes the Original Agreement,
any amendments or addenda thereof, and all previous contracts and constitutes
the entire agreement between the Parties. Neither Party shall be entitled to
benefits other than those specified herein. No prior oral statements or
contemporaneous negotiations or understandings or prior written material not
specifically incorporated herein shall be of any force and effect, and no
changes in or additions to this Professional Business Management Agreement shall
be recognized unless incorporated herein by amendment as provided herein, such
amendment(s) to become effective on the date stipulated in such amendment(s).
The Parties specifically acknowledge that, in entering into and executing this
Professional Business Management Agreement, the Parties rely solely upon the
representations and agreements contained in this Professional Business
Management Agreement and no others.

 

42



--------------------------------------------------------------------------------

8.24 Authority. Professional Business Manager and the Practice hereby warrant
and represent to each other that they have the requisite corporate authority to
execute and deliver this Professional Business Management Agreement in their
respective name.

 

ARTICLE IX

 

TRADEMARK LICENSING

 

9.1 Authority. Pursuant to a Trademark License Agreement effective September 30,
1997, by and between Professional Business Manager and Hour Eyes, Inc. (“Hour
Eyes”), a Maryland corporation, Professional Business Manager is the licensee of
the trademarks (collectively, the “Licensed Marks”) shown in Exhibit 9.1
attached hereto in connection with various optical and optometric goods and
services.

 

9.2 Grant. Subject to the terms and conditions of this Professional Business
Management Agreement, Professional Business Manager hereby grants to the
Practice, and the Practice hereby accepts, the right, license, and privilege to
utilize the Licensed Marks in the Commonwealth during the Term of this
Professional Business Management Agreement in connection with the Practice’s
optical and optometric goods and services.

 

9.3 Sublicensing. The Practice shall not have the right to grant sublicenses of
the Licensed Marks hereunder.

 

9.4 Ownership of Licensed Marks. It is understood and agreed that, during the
Term of this Professional Business Management Agreement, no title or ownership
of the Licensed Marks is hereby transferred to the Practice.

 

9.5 Protection of Goodwill and Licensed Marks. The Practice recognizes that
Professional Business Manager and its licensor have significant goodwill
associated with the Licensed Marks and that it is critical that such goodwill be
protected and enhanced. In order that such valuable goodwill shall be
maintained, the Practice agrees that, during the Term of this, it shall not:

 

(a) Attack the title or any rights of Hour Eyes or Professional Business Manager
in or to the Licensed Marks;

 

(b) Apply to register or maintain any application or registration of the
Licensed Marks or any other trademark confusingly similar thereto in any
jurisdiction within the United States;

 

(c) Use the Licensed Marks or any trademark or name confusingly similar thereto
except as expressly authorized hereunder;

 

(d) Take any action that would tend to destroy or diminish the goodwill of the
Licensed Marks;

 

(e) Use any colorable imitation of the Licensed Marks or any variant form

 

43



--------------------------------------------------------------------------------

(including variant design forms, logos, colors, or type shapes) of the Licensed
Marks not specifically approved by Hour Eyes and Professional Business Manager;

 

(f) Misuse the Licensed Marks; or

 

(g) Take any action that would bring the Licensed Marks into public disrepute.

 

9.6 Quality Control. The Practice shall ensure that all goods and services
provided or offered by the Practice in connection with the Licensed Marks shall
be of a quality that meets the quality standards established by Hour Eyes. Hour
Eyes and Professional Business Manager shall have the right, through their
employees or designated representatives, to inspect the facilities, products,
and services offered by the Practice during normal business hours to verify the
Practice’s compliance with the quality standards established by Hour Eyes.

 

9.7 Advertising. Professional Business Manager shall have the right and duty to
advertise for the Practice, and the Practice shall pay its proportionate share
of the cost for such advertising.

 

9.8 Effect of Termination. Upon expiration or termination of this Professional
Business Management Agreement, all rights with respect to the Licensed Marks
granted to the Practice hereunder shall cease, and the Practice shall refrain
from further use of the Licensed Marks or any mark or name confusingly similar
to the Licensed Marks in connection with optical or optometric goods or
services. Following such expiration or termination, the Practice shall promptly
deliver to Professional Business Manager or destroy all materials bearing the
Licensed Marks.

 

(The remainder of this page is intentionally left blank.)

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Practice and Professional Business Manager have caused
this Professional Business Management Agreement to be executed by their duly
authorized representatives, all as of the day and year first above written.

 

HOUR EYES DOCTORS OF OPTOMETRY, P.C.

“The Practice”

By:

        Daniel Poth, O.D., President VISIONARY RETAIL MANAGEMENT, INC.

“Professional Business Manager”

By:

        Douglas C. Shepard, Executive Vice President

 

45



--------------------------------------------------------------------------------

EXHIBIT 3.14

 

HIPAA ADDENDUM

 

The Practice is receiving and Professional Business Manager (called “Business
Manager” for purposes of this Addendum) is providing business management
services in connection with the operation of Practice, pursuant to the terms of
the Professional Business Management Agreement. This Addendum sets forth certain
terms that will apply to the relationship between Practice and Business Manager
including that relationship arising out of the Professional Business Management
Agreement, and which are required by the privacy regulations promulgated
pursuant to the Health Insurance Portability and Accountability Act, as amended
(“HIPAA”). The parties agree as follows:

 

1. Definitions. Unless otherwise specified in this Addendum, all capitalized
terms not otherwise defined shall have the meanings established for purposes of
Title 45 parts 160 and 164 of the United States Code of Federal Regulations, as
amended from time to time. For purposes of clarification, the following terms
shall have the definitions as set forth herein below:

 

(a) Privacy Rule. “Privacy Rule” shall mean the HIPAA Regulations as codified in
45 CFR Parts 160 and 164.

 

(b) Protected Health Information. “Protected Health Information” or “PHI” shall
mean any information, whether oral or recorded in any form or medium: (i) that
relates to the past, present, or future physical or mental condition of an
individual; the provision of health care to an individual; or the past, present,
or future payment for the provision of health care to an individual; and
(ii) that identifies the individual, or with respect to which there is
reasonable basis to believe the information can be used to identify the
individual, and shall have the meaning given to such term in the Privacy Rule.

 

2. Professional Business Management Agreement. If any provisions of this
Addendum conflict with any of the terms of the Professional Business Management
Agreement or any other agreement between the parties, the terms of this Addendum
shall control.

 

3. HIPAA Compliance.

 

3.1 This Section 3 applies only in the event that Business Manager is receiving
from, or creating or receiving on behalf of Practice, Protected Health
Information (“PHI”), as defined in the Privacy Rule, pursuant to any agreement
or other relationship between the parties.

 

3.2. Disclosure of PHI. Business Manager understands and acknowledges that it
may receive PHI from or create or receive PHI on behalf of Practice during the
performance of the Professional Business Management Agreement. Business Manager
may not use or disclose PHI except for the purpose of performing Business
Manager’s obligations under the Professional Business Management Agreement and
as permitted under the Professional Business Management Agreement and Addendum,
if such use or disclosure of PHI would not violate the Privacy Rule if done by
the Practice. Business Manager may use and disclose the PHI (a) in its
possession for its proper management and administration, provided that
disclosures are required



--------------------------------------------------------------------------------

by law, or Business Manager obtains reasonable assurances from the person to
whom the information is disclosed that it will remain confidential and used or
further disclosed only as required by law or for the purpose for which it was
disclosed to the person and the person notifies the Business Manager of any
instances of which it is aware in which the confidentiality of the information
has been breached; or (b) if Business Manager de-identifies any and all PHI,
provided that Business Manager de-identifies the PHI in accordance with the
Privacy Rule.

 

3.3 With regard to its use and/or disclosure of PHI, Business Manager hereby
agrees that Business Manager shall:

 

  a) not use or disclose any PHI except as permitted by the Professional
Business Management Agreement, this Addendum, or required or allowed by law;

 

  b) not use or further disclose the PHI in a manner that would violate the
requirements of applicable law, if done by the Practice;

 

  c) at all times maintain and use appropriate safeguards to prevent use or
disclosure of any PHI other than as permitted or required by the Professional
Business Management Agreement or this Addendum;

 

  d) report to the Practice any use or disclosure of any PHI or which it becomes
aware that is not permitted by the Professional Business Management Agreement or
this Addendum;

 

  e) ensure that any subcontractor or agent to whom it provides any PHI received
from the Practice or created or received by Business Manager on behalf of the
Practice agrees in writing to the same conditions and restrictions that apply to
Business Manager with regard to the PHI, including, without limitation, all of
the requirements of this Section;

 

  f) within a reasonable time of receiving a written request from the Practice
or any Individual provide the Individual with access to his or her PHI held by
the Practice and Business Manager in accordance with the Privacy Rule to an
individual’s request for access to PHI;

 

  g) within a reasonable time of receiving a written request from the Practice,
incorporate any amendments or corrections to the PHI from Practice, in
accordance with the Privacy Rule;

 

  h) within a reasonable time of receiving a written request from the Practice,
make available the information required for Practice to provide an accounting of
disclosures, in accordance with the Privacy Rule;

 

  i) document such disclosures of PHI and information related to such
disclosures as would be required for the Practice to respond to a request by an
individual for an accounting of disclosures of PHI in accordance with the
Privacy Rule;

 

2



--------------------------------------------------------------------------------

  j) make Business Manager’s internal practices, books, and records relating to
the use and disclosure of PHI received from the Practice or created or received
by Business Manager on behalf of Practice available to the Secretary of the
United States Health and Human Services or to the Practice for purposes of
determining the Practice’s and Business Manager’s compliance with applicable
law;

 

  k) Business Manager agrees to implement reasonable alternative means or
locations of communications with Individuals as needed to honor a request under
45 C.F.R. §§164.522 and 164.526;

 

  l) within a reasonable time of the termination of the Professional Business
Management Agreement, return to the Practice or destroy all PHI related to that
Professional Business Management Agreement, and retain no copies in any form
whatsoever. If return or destruction is not feasible, Business Manager agrees to
extend any and all protection contained in this Addendum to any PHI retained
after termination and limit further uses and disclosures to those purposes that
make the return or destruction infeasible; and

 

  m) if Business Manager conducts Standard Transaction (as defined in 45 C.F.R.
Part 162) for or on behalf of the Practice, Business Manager will comply, and
will require each subcontractor or agent involved with the conduct of such
Standard Transaction to comply with each applicable requirement of C.F.R. Part
162. Business Manager will not enter into, or permit its subcontractors or
agents to enter into, any agreement in connection with the conduct of Standard
Transaction for or on behalf of the Practice that: (i) changes the definition,
data condition, or use of a data element or segment in a Standard Transaction;
(ii) adds any data elements or segments to the maximum defined data set;
(iii) uses any code or data element that is marked “not used” in the Standard
Transactions implementation specification or is not in the Standard Transactions
implementation specifications; or (iv) changes the meaning or intent of the
Standard Transactions implementation specification.

 

4. Construction. The terms and conditions of this Addendum required by the
Privacy Rule shall be construed in light of any applicable interpretation of
and/or guidance on the Privacy Rule issued by HHS or the Office of Civil Rights
(“OCR”) from time to time.

 

5. Survival. This Addendum shall survive any termination of the Professional
Business Management Agreement.

 

6. Notice of Privacy Practices. The Practice shall provide to Business Manager
its Notice of Privacy Practices (“Notice”) when adopted and any amendments
thereafter. Business Manager agrees that it will abide by the limitations of any
Notice published by the Practice of which it has knowledge. An amended Notice
shall not affect permitted uses and disclosures on which Business Manager has
relied prior to the receipt of such Notice.

 

3



--------------------------------------------------------------------------------

7. Confidentiality. Business Manager shall take all legally mandated steps
required to (i) protect PHI from unauthorized uses or disclosures and
(ii) maintain the confidentiality and integrity of PHI. Prior to any permitted
disclosure of PHI, Business Manager shall require the person or entity to which
it intends to disclose PHI to assume all of the same duties with respect to PHI
that Business Manager has under this Addendum.

 

8. Security. Business Manager will: implement administrative, physical, and
technical safeguards that reasonably and appropriate protect the
confidentiality, integrity and availability of the electronic protected health
information that it creates, receives, maintains, or transmits on behalf of the
Practice; ensure that any agent, including a subcontractor, to whom it provides
such information agrees to implement reasonable and appropriate safeguards to
protect the information; and report any security incidents to the Practice, in
accordance with the Security Standards in 45 C.F.R. Part 160, 162 and 164.

 

9. Term and Termination. Upon the termination of the Professional Business
Management Agreement, this Addendum shall also terminate, provided, however, the
obligations of Business Manager hereunder with respect to confidentiality and
use of the PHI shall survive the termination of this Addendum. Upon termination,
Business Manager agrees either to return to the Practice or to destroy all PHI
received from the Practice or otherwise through the performance of services for
the Practice, that is in the possession or control of Business Manager or its
agents. In the case of information for which it is not feasible to “return or
destroy,” Business Manager shall continue to comply with the covenants in this
Addendum with respect to such PHI and shall comply with other applicable state
or federal law, which may require a specific period of retention, redaction, or
other treatment.

 

10. Waiver. No provision of this Addendum or any breach thereof shall be deemed
waived unless such waiver is in writing and signed by the party claimed to have
waived such provision or breach. No waiver of a breach shall constitute a waiver
of or excuse any different or subsequent breach.

 

11. Assignment. Neither party may assign (whether by operation or law or
otherwise) any of its rights or delegate or subcontract any of its obligations
under this Addendum without the prior written consent of the other party.
Notwithstanding the foregoing, the Practice shall have the right to assign its
rights and obligations hereunder to any entity that is an affiliate or successor
of the Practice, without the prior approval of Business Manager. Further, this
Addendum may be assigned by Business Manager in connection with an assignment of
the Professional Business Management Agreement.

 

4



--------------------------------------------------------------------------------

EXHIBIT 4.3

 

FORM OF EMPLOYMENT AGREEMENT (PRESIDENT OF PRACTICE)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) made and entered into as of the     
day of                     ,         , by and between Hour Eyes Doctors of
Optometry, P.C., a Virginia professional corporation formerly known as
Dr. Samit’s Hour Eyes Optometrist, P.C. (the “Company”), or its assigns, and
Daniel Poth, O.D. (“Executive” or “Dr. Poth”);

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Stock Purchase Agreement dated as of
September 30, 1997 (the “Stock Purchase Agreement”), by and among Dr. Poth,
Dr. Robert A. Samit and Dr. Michael Davidson, Dr. Poth purchased all of the
capital stock of the Company (the “Acquisition”); and

 

WHEREAS, Employee is duly licensed to practice optometry in the Commonwealth of
Virginia and desires to accept employment to practice optometry as an employee
of Employer;

 

WHEREAS, in connection with the Acquisition and the other transactions related
thereto, Executive is required to enter into this Agreement concurrent with the
consummation of the Acquisition; and

 

WHEREAS, Executive desires to serve in the employment of the Company on the
terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

 

1. Employment. The Company hereby employs Executive to serve as President of the
Company, and Executive hereby accepts such employment, upon the terms and
conditions set forth herein.

 

2. Term. The term of this Agreement shall commence on the date hereof (the
“Effective Date”) and shall terminate on December 31, 2002, subject to earlier
termination and extension as hereinafter provided (the “Term”). Thereafter, this
Agreement shall automatically renew for successive five-year terms unless either
party gives written notice of its election not to renew at least thirty
(30) days prior to the end of the then current period. In the event of such
extension, all of the terms and conditions of this Agreement shall remain in
full force and effect.

 

3. Duties, Qualifications and Optometric Records. (a) During the Term, Executive
shall serve as the President of the Company with such title, duties and
responsibilities as established from time to time by the Board of Directors of
the Company (the “Board”), or such person who may be appointed by the Board to
oversee the operations of the Company. Such duties and responsibilities shall
include, but not be limited to, the management of the other optometrists
employed by the Company and the operations of the Company in Virginia and such
other states as the Company has operations. Executive agrees that he will devote
substantially all of his full business time, attention and energies to the
business of the Company, and to the performance of his duties hereunder.
Executive shall devote his time and attention to the duties of the Company, and
shall not engage in the practice of optometry except as an employee of the
Company or with respect to the stores of Hour Eyes, Inc. pursuant to that
certain



--------------------------------------------------------------------------------

optometric directorconsulting agreement between Executive, an entity owned by
Executive, and Hour Eyes, Inc. Executive will at all times report to the board
of directors of the Company or such person who may be appointed by the Board to
oversee the operations of the Company and its direct and indirect subsidiaries
and affiliates. Executive shall abide by all of the Company’s policies and
procedures, as may be adopted from time to time by the Company. Executive shall
maintain a valid and unrestricted license to practice optometry in each state or
other jurisdiction in which the Company provides optometry services.

 

(b) Executive shall, in accordance with the Company’s policies, cause to be
properly prepared and filed reports of all examinations, procedures and other
professional services performed by himself and the other employees of the
Company. The ownership and right of control of all reports, records and
supporting documents prepared for and/or maintained by the Company belongs to
the Company. In addition, Executive shall promptly submit such additional
records as the Company deems to be required by any third party payors. In the
event that the Executive’s employment with the Company is terminated, to the
extent that Executive has any rights in such patient records, Executive agrees
that such rights will be transferred to, and the records shall remain with, the
Company, and Executive shall have no ongoing rights with respect thereto.

 

4. Compensation.

 

(a) Base Compensation. During the term of this Agreement, the Company shall pay
to Executive a salary at an annual rate of $125,000 multiplied, in the case of
years ending after December 31, 1998, by the Inflation Adjustment (the “Base
Salary”). The Base Salary shall be payable during the Term in substantially
equal installments not less frequently than monthly in accordance with the
Company’s standard payroll policy or in such other installments as the parties
may mutually agree.

 

The “Inflation Adjustment” for any year shall be equal to the fraction the
numerator of which is the revised Bureau of Labor Statistics Consumer Price
Index for all Items and Major Group Figures for All Urban Consumers, U.S. City
Average (1982-84=100) (the “Index”) for December of the preceding year and the
denominator of which is the Index for September, 1997. If the Inflation
Adjustment or another amount cannot be calculated when any of the Base Salary is
due, an estimated Base Salary amount shall be paid and an appropriate adjusting
payment shall be made as soon as such adjustment can be calculated. Appropriate
modification to the Inflation Adjustment shall be made if the Index shall cease
to be updated as of the end of each calendar year.

 

(b) Reimbursement of Expenses. The Company shall reimburse Executive, in
accordance with the Company’s policy in effect from time to time, for all
reasonable travel, entertainment and other business expenses incurred by
Executive in the performance of his duties and responsibilities hereunder.

 

(c) Net Payments. The amount of any gross payments provided for in this
Agreement shall be paid net of any applicable withholding required under
federal, state or local law.

 

5. Benefits. Executive shall be entitled to receive the benefits made available
or applicable from time to time to the employees of the Company; provided,
however, that the receipt of such benefits by Executive shall be subject to the
Company’s eligibility and enrollment requirements pertaining to such benefit
programs. Executive shall be eligible for four weeks paid vacation per year in
accordance with the Company’s vacation policy.

 

2



--------------------------------------------------------------------------------

6. Confidentiality and Competitive Activities.

 

(a) Confidentiality. Executive acknowledges that during his employment with the
Company, the Company has and will continue to disclose to him the confidential
affairs and proprietary information of the Company and its subsidiaries and
affiliates which is developed by and belongs to the Company and its subsidiaries
and affiliates, including matters of a business nature such as information about
costs, profits, markets, sales, trade secrets, potential patents and other
business ideas, customer lists, supplier and vendor lists, plans for future
developments and/or acquisitions, and information of any other kind not known
within the optical retail industry generally (collectively, “Confidential
Matters”). Executive further acknowledges that the Company would not hire
Executive or disclose these Confidential Matters to Executive without the
promises made by Executive in this Section 6. In light of the foregoing,
Executive agrees:

 

(i) To keep secret all Confidential Matters of the Company and of any affiliates
of the Company, and of any third party to whom the Company is bound by a
confidentiality agreement, and not to disclose them to anyone outside of the
Company or its affiliates, or otherwise use them or use his knowledge of them
for his own benefit or for the benefit of any third party, including, without
limitation, use of the trade secrets, trade names or trademarks of the Company,
either during or after the Term, except with the Company’s prior written
consent; and

 

(ii) To deliver promptly to the Company at the termination of the Term, or at
any time the Company may request, all memoranda, notices, records, reports and
other documents (and all copies thereof) relating to the business of the Company
or any of its subsidiaries or affiliates, including, but not limited to,
Confidential Matters, which he may then possess or have under his control.

 

Notwithstanding any of the foregoing, the term “Confidential Matters” does not
include information which (i) is or becomes generally available to the public
other than as a result of any disclosure by Executive or (ii) Executive is
compelled to disclose by judicial or administrative process; provided, that in
the case of any such requirement or purported requirement Executive shall
provide written notice to the Company prior to producing such information, which
notice shall be given at least ten (10) days prior to the producing such
information, if practicable, so that the Company may seek a protective order or
other appropriate remedy.

 

(b) Competitive Activities. Executive expressly recognizes and acknowledges that
the terms and condition of this Section 6(b) are reasonable as to time, area and
scope of restricted activity, necessary to protect the legitimate interests of
the Company, and are not unduly burdensome to Executive. For a period commencing
on the Effective Date and ending twenty-four (24) months following the effective
date of a termination of Executive’s employment (for any reason whatsoever),
Executive shall not, directly or indirectly (whether for compensation or
otherwise), alone or as officer, director, stockholder (excepting not more than
1% stockholdings for investment purposes in securities of publicly held and
traded companies), partner, associate, employee, agent, principal, creditor,
guarantor, trustee, salesman, consultant, or any other capacity, take any action
in or participate with or become interested in or associated with any person,
firm, partnership, corporation or other entity whatsoever that is engaged in the
business of the retail sale of optical goods in any of the geographic areas
consisting of each county or parish or district (with respect to the District of
Columbia) and each county, parish or district contiguous thereto, in which (i) a
store is located that is owned, operated or managed by the Company as of the
date of termination of employment or (ii) the Company has affirmative plans
(evidenced by documentation) to commence operations as of the date of
termination of employment and Executive has actively participated in such plans
(such activities are hereinafter referred to as the “Competitive Activities” and
the restricted area is hereinafter referred to as the “Restricted Area”).
Notwithstanding the foregoing, Executive shall be permitted to:

 

  (A) own and operate a single store location for the purpose selling optical
goods and providing optometric services provided that such store is not
affiliated with any national, regional or local optical retailer and such store
location is not within a one and one-half (1  1/2)/three mile radius (one-half
( 1/2) mile with respect to stores in Washington D.C. and three (3) miles with
respect to the store located in South Lakes, Virginia) of (i) a store location
that is owned, operated or managed by the Company as of the date of termination
of employment or (ii) a location in which the Company has affirmative plans
(evidenced by documentation) to commence operations as of the date of
termination of employment and Executive has actively participated in such plans;
or

 

3



--------------------------------------------------------------------------------

  (B) be employed by a national or regional optical retailer with operations in
the Restricted Area, provided that Executive is not directly supervising
optometrists or other employees of assigned to, or responsible for, or provide
substantive duties with respect to, any of such retailers’ operations within the
Restricted Area; and.

 

  (C) provide part-time optometric services, up to 3 days a week, for any
optometrist, optical retailers or professional corporation; provided that his
sole duties shall consist of providing optometric examinations; and provided
further that Executive has first offered his services to the Company and Hour
Eyes, Inc. at the market rate and the Company and Hour Eyes, Inc. has declined
to provide such part-time employment.

 

The foregoing exceptions to the prohibitions against Competitive Activities
shall not release Executive, or waive any rights of the Company with respect to,
any of Executive’s other covenants, obligations or duties hereunder including
without limitation, the provisions of Section 6(a), 6(c) and 6(d).

 

(c) Antisolicitation. Executive agrees that during the Term of this Agreement,
and for a period of two (2) years thereafter, he will not influence or attempt
to influence customers (including customers with respect to managed care plans),
of the Company or any of its present or future direct or indirect subsidiaries
or affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Company or any subsidiary or affiliate of the Company;
provided this prohibition shall not apply to general advertisements in newspaper
or other widely distributed publications, media, or mail, whether electronic or
otherwise.

 

(d) Soliciting Employees. Executive agrees that during the Term of this
Agreement, and for a period of two (2) years thereafter, without the written
consent of the Company such consent to be given only after Executive is no
longer a shareholder of the Company, he will not directly or indirectly contact
or solicit to employ, or employ, any of the then current or past employees of
the Company or any subsidiary or affiliate of the Company unless such person
shall have ceased to be employed by the Company (or its subsidiary or affiliate,
as the case may be) and such cessation of employment shall have occurred at
least twelve (12) months prior thereto; provided this prohibition shall not
apply to general advertisements in newspaper or other widely distributed
publications, media, or mail, whether electronic or otherwise.

 

7. Remedies for Breach. In addition to the rights and remedies provided in
Section 16, and without waiving the same if Executive breaches, or threatens to
breach, any of the provisions of Section 6, the Company shall have the following
rights and remedies, in addition to any others, each of which shall be
independent of the other and severally enforceable:

 

(i) The right and remedy to have such provisions specifically enforced by any
court having equity jurisdiction together with an accounting for any benefit or
gain by Executive in

 

4



--------------------------------------------------------------------------------

connection with any such breach. Executive specifically acknowledges and agrees
that any breach or threatened breach of the provisions of Section 6 will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. Such injunction shall be available without the
posting of any bond or other security.

 

(ii) The right and remedy to require Executive to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits (hereinafter collectively the “Benefits”) derived or received, directly
or indirectly, by Executive as a result of any transactions constituting a
breach of any of the provisions of Section 6, Executive hereby agreeing to
account for and pay over the Benefits to the Company.

 

(iii) The right to terminate Executive’s employment pursuant to Section 8(c).

 

(iv) Upon discovery by the Company of a breach or threatened breach of
Section 6, the right to immediately suspend payments to Executive under
Section 8, pending a resolution of the dispute.

 

If any covenant contained in Section 6 or any portion thereof is hereafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants contained therein, which shall be given
full effect, without regard to the invalid portions, and any court having
jurisdiction shall reform the covenant to the extent necessary to cause the
limitations contained therein as to time, geographical area and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interest of
the Company and to enforce the covenant as reformed. The parties hereto intend
to and hereby confer jurisdiction to enforce the covenants contained in
Section 6 upon the courts of any state or other jurisdiction in which any
alleged breach of any such covenant occurs. If the courts of any of one or more
of such states or other jurisdictions shall hold such covenants not wholly
enforceable by reason of the scope thereof or otherwise, it is the intention of
the parties hereto that such determination not bar or in any way affect the
Company’s right to the relief provided above in the courts of any other states
or jurisdictions as to breaches of such covenants in such other respective
states or jurisdictions, and the above covenants as they relate to each state or
jurisdiction being, for this purpose, severable into diverse and independent
covenants. If any court determines that such covenants are unenforceable, the
Company shall be relieved of all obligations under this Agreement and Executive
shall not be entitled to any payments which are suspended pursuant to
Section 7(iv).

 

8. Termination of Agreement.

 

(a) Death. This Agreement shall automatically terminate upon the death of
Executive. During the Term, if Executive’s employment is terminated due to his
death, Executive’s estate shall be entitled to receive the Base Salary set forth
in Section 4 accrued through the end of the month in which the death occurs;
provided, however, Executive’s estate shall not be entitled to any bonus
payments (except as otherwise provided in the applicable bonus plan) or any
other benefits (except as provided by law).

 

(b) Disability. If Executive is unable to perform his services by reason of
mental or physical Disability (as herein defined), the Company may terminate
this Agreement at any time. Upon termination of Executive’s employment due to
Disability, Executive shall be entitled to receive the Base Salary set forth in
Section 4 accrued through the date on which Executive is first eligible to
receive payment of disability benefits under the employee benefit plans as then
in effect, and if no such plan is in effect, through the month ending one
hundred eighty (180) days after onset of Disability and Executive shall not be
entitled to any bonus payments (except as otherwise provided in the applicable
bonus plan) or any

 

5



--------------------------------------------------------------------------------

other benefits (except as provided by law). The term “Disability” shall mean an
infirmity preventing Executive from performing his duties for a period of more
than three (3) consecutive months where no reasonable accommodation is available
or where a reasonable accommodation would create an undue burden on the Company.
Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of the Agreement.

 

(c) Termination For Cause. The Company may terminate this Agreement at any time
for “Cause” in accordance with the procedures provided below. Termination of
this Agreement for “Cause” shall mean termination upon (i) the breach of any
material provision of this Agreement by Executive, (ii) commission of an act
punishable by imprisonment, (iii) willful and continued failure to substantially
perform his duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness), (iv) the engaging by Executive in
conduct that is injurious to the Company, monetarily or otherwise, including,
without limitation, embezzlement, fraud, theft, dishonesty, misfeasance,
insubordination, malfeasance, and neglect of duties, (v) violation of the
Company’s ethics policy or any material violation or repeated violations by
Executive of the other policies and procedures promulgated from time to time by
the Company, (vi) current alcohol or drug abuse by Executive, (vii) the
suspension, revocation or cancellation of Employee’s right to practice optometry
in any state or the District of Columbia; or (viii) Executive ceases to be a
shareholder of the Company. In the event of termination of Executive’s
employment for Cause, Executive shall be entitled to receive only the Base
Salary set forth in Section 4 accrued through the date of termination and he
shall not be entitled to any bonus payments or other benefits (except as
provided by law).

 

(d) Other Termination by the Company. The Company may terminate this Agreement
at any time without “Cause” by providing thirty (30) days prior written notice
to Executive. If the Company terminates this Agreement at any time without Cause
(i.e., other than pursuant to Section 8(b) or 8(c) above), or the Company elects
not to renew the Term as provided in Section 2 hereof, the Company shall be
obligated to pay Executive, and, Executive shall be entitled to receive only,
the Base Salary set forth in Section 4 accrued through the date of termination
and he shall not be entitled to any bonus payments or other benefits (except as
provided by law).

 

(e) Termination by Executive. Executive may terminate this Agreement upon thirty
(30) days prior written notice to the Company; provided, however, Executive
shall not be entitled to terminate this Agreement so long as he is a shareholder
of the Company. Termination shall be effective at the expiration of the notice
period. All obligations of the Company under this Agreement shall end on the
effective date of termination and the Company shall have no further obligations
under this Agreement, including, but not limited to payment of salary, bonuses
or any similar compensation or benefits. Notwithstanding the notice provided by
Executive, the Company, in its sole discretion, may choose to accept Executive’s
resignation immediately. In that event, the Company’s only obligation to
Executive will be to pay the Base Salary Executive would have received during
the notice period.

 

9. Effect of Termination. Upon the termination of this Agreement, whether by the
expiration of the Term specified in Section 2 or pursuant to Section 8, the
rights of Executive which shall have accrued prior to the date of such
termination shall not be affected in any way. Except as provided in
Section 8(d), Executive shall not have any rights which have not previously
accrued upon termination of this Agreement.

 

6



--------------------------------------------------------------------------------

10. Fees. The Company shall have the exclusive authority to determine the amount
and nature of all fees and the procedure for establishing the fees to be charged
patients of the Company, even though such patients might be treated solely by
the Company in the course of Executive’s employment by the Company.

 

11. Ownership of Fees and Income. All income generated by Executive for
Executive’s professional services and all activities related thereto shall
belong to the Company, whether paid directly to the Company or the Executive.
Executive may be required (and agrees upon request of the Company so to do) to
render a true accounting of all transactions relating to Executive’s practice
during the course of his employment.

 

12. Communications. All notices and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the respective addresses set forth below,
or to such other addresses as either party may have furnished to the other in
writing in accordance herewith, except that notice of a change of address shall
be effective only upon actual receipt; to the Company: the Company, at 5568
General Washington Dr., Suite A-215, Alexandria, Virginia
22312                                    , facsimile no.
(            )        -            , for the attention of the
President                            ; and to Executive: Daniel Poth, O.D., 5401
North 20th Street, Arlington, Virginia 22205.                                 ,
            , facsimile no. (        )        -            .

 

13. Amendments or Additions. No amendments or additions to this Agreement shall
be binding or effective unless in writing and signed by all parties hereto.

 

14. Binding Effect; Assignability. This Agreement shall be binding upon, and
shall inure to the benefit of, Executive; the obligations of Executive hereunder
are personal and this Agreement may not be assigned by Executive. This Agreement
is completely assignable by the Company without notice to or consent of
Executive. This Agreement shall be binding upon, and shall inure to the benefit
of, the Company and shall also bind and inure to the benefit of any successor of
the Company by merger or consolidation or any assignee of all or substantially
all of its properties.

 

15. Headings; References. The headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement. References to a “Section” when used without
further attribution shall refer to the particular sections of this Agreement.

 

16. Binding Arbitration. Subject to the rights of any party to seek injunctive
relief pursuant to Section 7 above and without waiving the same, the parties
agree that all disputes, controversies or claims that may arise among them
(including their agents and employees), arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, shall be submitted
to, and determined by, binding arbitration. Such arbitration shall be conducted
before a single arbitrator pursuant to the Commercial Arbitration Rules then in
effect of the American Arbitration Association, except to the extent such rules
are inconsistent with this Section 16. The arbitrator shall apply the laws of
the Commonwealth of Virginia (without regard to conflict of law rules) in
determining the substance of the dispute, controversy or claim and shall decide
the same in accordance with applicable usages and terms of trade. The fees of
the arbitration initially shall be paid one-half by the Company and one-half by
Executive; provided, however, that the prevailing party in any such arbitration
shall be entitled to recover its reasonable attorneys’ fees, costs and expenses
incurred in connection with the arbitration. Any award pursuant to such
arbitration shall be final and binding upon the parties, and judgment on the
award may

 

7



--------------------------------------------------------------------------------

be entered in any federal or state court sitting in any court having
jurisdiction. The obligations set forth in this Section 16 shall survive the
termination of this Agreement. THE COMPANY AND EMPLOYEE EACH KNOWINGLY AND
VOLUNTARILY GIVE UP ANY RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE,
CLAIM OR CONTROVERSY WHICH MAY ARISE BETWEEN THEM.

 

17. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Virginia without regard to its conflicts of law
principles.

 

18. Surviving Provisions. The obligations of the Company under Section 8, of
Executive under Sections 3(b), 6 and 7, and of both the Company and Executive
under Section 16 shall survive the expiration of the Term of this Agreement.

 

19. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties superseding all prior agreements and all other negotiations,
letter of intent, memoranda of understandings, and representations (if any) made
by and among such parties, and may not be modified or amended, and no waiver
shall be effective, unless by written document signed by both parties hereto.
Notwithstanding its foregoing, the parties agree that the provisions of
Section 6 shall be in addition to, and shall not supersede, similar provisions
contained in the Stock Purchase Agreement. The Company and Executive have each
had an opportunity to consult with counsel of their choice regarding the terms
and conditions of this Agreement, and each understands the consequences of
entering into and complying with the terms and conditions of the Agreement.

 

20. Pronouns. In this Agreement, the use of any gender shall be deemed to
include all genders, and the use of the singular shall include the plural,
wherever it appears appropriate from the context.

 

21. Enforcement Costs. If any legal action or other proceeding, including
arbitration, is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement, the prevailing party or parties shall be entitled
to recover reasonable attorneys’ fees, court costs and all expenses even if not
taxable as court costs, incurred in that action or proceeding, in addition to
any other relief to which such party or parties may be entitled.

 

22. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which, taken
together, shall constitute one and the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

 

HOUR EYES DOCTORS OF OPTOMETRY, P.C.

By:    

Title:

   

EXECUTIVE:

  Daniel Poth, O.D.

 

9



--------------------------------------------------------------------------------

EXHIBIT “4.7”

 

COVENANT NOT TO COMPETE

 

Radius From

--------------------------------------------------------------------------------

   Miles


--------------------------------------------------------------------------------

Virginia Offices

   3.0

Washington D.C. Offices

   0.5

Maryland Offices

   3.0

All Other Offices

   3.0



--------------------------------------------------------------------------------

EXHIBIT 4.12

 

SHAREHOLDERS’ UNDERTAKING TO MAINTAIN PRACTICE’S

CORPORATE EXISTENCE AND ENFORCEMENT OF COVENANTS

NOT TO COMPETE

 

As an inducement to the Professional Business Manager to enter into this
Professional Business Management Agreement with the Practice or as required in
the Professional Business Management Agreement, each of the undersigned
person(s), having an ownership interest in the Practice, irrevocably and
unconditionally covenants and agrees to maintain in good standing the corporate
existence of the Practice under the laws of the Commonwealth and to cause the
Practice to use its best efforts to enforce employment agreements (including the
Restrictive Covenant described in Section 4.7) against any individuals violating
such employment agreements (and covenants not to compete). The undersigned
persons further unconditionally covenant and agree to indemnify and hold
harmless Professional Business Manager from and against any and all claims
requirements, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys’ fees, resulting in any manner from the failure
of the Practice to remain in good standing under the laws of the Commonwealth or
the failure of the Practice to use its best efforts to enforce the aforesaid
employment agreements and the Restrictive Covenants described in Section 4.7 of
such Professional Business Management Agreement, a copy of which has been
delivered to the undersigned for his review. The undersigned acknowledges that
he or she has received adequate consideration for the execution hereof. This
undertaking may be assumed by a successor Shareholder or Shareholders, whereupon
the undersigned shall be released to the extent of such assumption, provided
that any such successor Shareholder executes a form similar to this.

 

IN WITNESS WHEREOF, the undersigned(s) have executed this Shareholders’
Undertaking as of the day and year written opposite such shareholder’s name.

 

Date:                             , 200  

 

Shareholder



--------------------------------------------------------------------------------

EXHIBIT 5.1

 

BASE MANAGEMENT FEE

 

The per annum Base Management Fee (i) shall be $300,000 for all periods from
October 3, 2005 until March 31, 2013 and (ii) $350,000 for all period after
March 31, 2013.



--------------------------------------------------------------------------------

EXHIBIT 6.4

 

SHAREHOLDERS’ UNDERTAKING TO CARRY OUT

PRACTICE’S PURCHASE OBLIGATION

 

As an inducement to the Professional Business Manager to enter into this
Professional Business Management Agreement with the Practice or as required in
the Professional Business Management Agreement, each of the undersigned
person(s), having an ownership interest in the Practice, irrevocably and
unconditionally covenants and agrees subject to the limitations contained in the
Professional Business Management Agreement to (i) cause the Practice to carry
out the purchase obligation described in Section 6.4 of the Professional
Business Management Agreement, (ii) personally execute and deliver the security
agreements referred to in Section 6.4(c) of such Professional Business
Management Agreement, a copy of which has been delivered to the undersigned for
his review, and (iii) execute the documents described in Section 6.5. The
undersigned acknowledges that he or she has received adequate consideration for
the execution hereof.

 

IN WITNESS WHEREOF, the undersigned(s) have executed this Shareholders’
Undertaking as of the day and year written opposite such shareholder’s name.

 

Date:                     , 200  

 

Shareholder



--------------------------------------------------------------------------------

EXHIBIT 9.1

 

LICENSED MARKS

 

U.S. Registrations

Mark

--------------------------------------------------------------------------------

 

Registration No.

--------------------------------------------------------------------------------

 

Registration Date

--------------------------------------------------------------------------------

HOUR EYES

  1,661,198   10/15/91

HOUR EYES & DESIGN

  1,661,199   10/15/91 Other Marks

Mark

--------------------------------------------------------------------------------

 

Goods and/or Services

--------------------------------------------------------------------------------

HOUR EYES DOCTORS OF OPTOMETRY

  optical and optometric goods and services

HOUR EYES OPTOMETRISTS

  optical and optometric goods and services